Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 1 of 62

1982} DIRTY TRICKS 277

offshore location where Penrod was performing services for
Chevron. Chevron was responsible for furnishing transportation
to the offshore job site, and contracted with Popich Brothers to
provide the crewboat. Plaintiff sued Daniel, Popich, and Chevron.
Penrod claimed indemnity from Popich and Chevron, and
Chevron’s defense was assumed by Popich. At noon recess on the
first day of trial plaintiff secured an agreement from Penrod’s
counsel “not to maintain an agressive, destructive posture vis-a-
vis plaintiff’s case, its witnesses, etc.” in return for a promise of
Penrod’s dismissal, with prejudice, at the close of the evidence.
The agreement was concluded, but was not revealed to the court
and Popich’s lawyers until just before the case went to the jury.
After the jury returned a verdict against Popich and Chevron, the
trial judge granted a new trial observing that:

Courts are not mere arenas where games of counsel’s skill are played.
Even in football we do not tolerate point shaving. It is perhaps
because the trial is adversary that each side is expected to give its
best, without secret equivocation.“

A similar condemnation of the ‘‘Mary Carter agreement” was
made in Lum v. Stinnett,’ an opinion which catalogs many of the
strategems facilitated by such agreements. In that case plaintiff
brought a medical malpractice action against three physicians: an
emergency room physician, a family physician, and Dr. Lum, the
physician who read plaintiff’s X-rays. All were alleged to have
failed to detect a compression fracture of plaintiff’s spine. Prior to
trial plaintiff procured a secret agreement from Dr. Lum’s co-
defendants settling the claims against them in return for their
cooperation at trial. Pursuant to the agreement counsel for the
participating co-defendants distorted the jury selection process
and by reserving their opening statements, forced Dr. Lum’s
counsel to do the same or risk having no means of meeting the
opening statements of counsel for Dr. Lum’s co-defendants. In ad-
dition, plaintiff’s counsel managed to call the participating “‘co-
defendants” as if on cross-examination, allowing him to employ
leading questions at will, and successfully oppose full cross-
examination by Dr. Lum’s counsel on the ground that his own in-
terrogations were “‘cross-examination.” Meanwhile, counsel for
Dr. Lum’s co-defendants sat placidly, conveying to the jury the

 

46. Id. at 1060.
47. 87 Nev. 402, 488 P.2d 347 (1971).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 2 of 62

278 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

message that only Dr. Lum had cause for concern. This message
was reinforced when the court granted the co-defendant’s motions
for dismissal, without opposition, at the close of the plaintiff's
case. Distinguishing cases in which similar agreements had not
resulted in any ‘“‘diminuation in the vigor’ of the co-defendant’s
presentation,“ the court observed that the agreement before it:

called for improper conduct on the part of all attorneys concerned;
and while we recognize they become involved only out of devotion to
their clients, the agreement nonetheless contravened policy express-
ed in the Rules of Professional Conduct .... Such irregularities so
warped presentation of the case as to deny a fair trial.“

Given the apparent judicial approval of the ““Mary Carter agree-
ment” in several jurisdictions, and its ambiguous status in others,
it must be assumed that the device will continue to flourish. Thus,
the first line of defense of any prudent trial counsel will be formal
discovery of secret. settlement agreements so that their details
may be brought to the attention of the trial judge before trial. One
commentator recommends that the following tag interrogatory be
submitted as a matter of routine:

Has the plaintiff entered into any settlement or arrangement with
any party to the suit or with any person potentially liable to the plain-
tiff, and if so, as to each such arrangement, state the particulars and
identify by a sufficient description all documents pertaining to it.”

lil. Presenting the Case-In-Chief
A. The Deliberate Injection of Inadmissible Evidence

In spite of the clear dictates of the Code of Professional Respon-
sibility that counsel may not “state or allude to any matter that
he has no reasonable basis to believe is relevant to the case or that
will not be supported by admissible evidence,’’*' many lawyers

 

48. Id. at, 488 P.2d at 351, n.5.

49. Id. at ____, 488 P.2d at 352-53.

50. G. Verrer, Successrut Civu. Litication: How Tro Win Your Case Berore
You Enter tHe Courtroom 150 (1977}.

51. See also ABA MobeEL Cope or Proressionat REsPonsIBILITY DR7-106(c)(1)
(Final Draft 1981). See also Move. Rues or Proressionat Conpuct, Rule 3.4(e)
(Proposed Final Draft 1981):

[A lawyer shall not] in trial, allude to any matter that the lawyer does
not reasonably believe is relevant or that will not be supported by ad-
missible evidence... .

Cope or TriaL Conpuct (American College of Trial Lawyers 1972) adds to

these conventional proscriptions a more general proposition, { 23(e) and (f), that:
A lawyer should never attempt to place before the court, jury or
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 3 of 62

1982] DIRTY TRICKS 279

cannot resist the temptation to elicit objectionable and prejudicial
evidence, and then move forward without a pause to preclude ob-
jection or a motion to strike.’ In fact, there is an attitude
prevalent in the trial bar that:

[an] improper question should be asked unless it is of such prejudicial

character that the refusal of the trial court to declare a mistrial would

be reversible error. This practice is sometimes used for the very pur-

pose of confronting adverse counsel with the difficult choice of waiv-

ing objection by failing to make it, or else make an objection that may

lead the jury to conclude that he is attempting to withhold informa-
tion from them.*

Unless trial judges deal sternly with such unfair tactics™ the ag-
grieved party will have little recourse. Some examples of improper
questioning on direct and cross-examination illustrate the nature
of such gamesmanship.”

 

public evidence which he knows is clearly inadmissible, nor should he
make any remarks or statements which are intended improperly to in-
fluence the outcome of any case.

A lawyer should not propose a stipulation in the jury’s presence
unless he knows or has reason to believe the opposing lawyer will ac-
cept it.

62. See KEETON, supra note 22, at 45.

53. Id, at 59. Compare Curtis v. Greenstein Trucking Co., 397 F.2d 483 (7th Cir.
1968) (trial court did not abuse its discretion in determining that plaintiff's ask-
ing of objectionable questions, thereby forcing defendants’ counsel to make 60
objections, only 7 of which were overruled, did not have a prejudicial effect on the
jury).

Of course, the Code does not prohibit counsel from asking questions merely
because there is some doubt about admissibility, although the better practice is
for counsel to seek a ruling on admissibility before trial, thereby insuring that ex-
pected testimony may properly be incorporated into the opening statement. Cf.
County of Maricopa v. Maberry, 555 F.2d 207, 222 n.18 (9th Cir. 1977). There are
many examples of similar misconduct in the presentation of opening statements.
Compare United States v. Schindler, 614 F.2d 227 (9th Cir. 1980) (reference, in
opening statement in mail fraud prosecution, to a witness’ concern for her life,
and question on direct examination, ‘‘Did you ever have a conversation with Mr.
Schindler during which the subject of contracts to kill someone arose?’’); Smith v.
Covell, 100 Cal. App. 3d 947, 161 Cal. Rptr. 377 (1980) (reference in opening state-
ment to purported diagnoses that plaintiff’s pain was “in her mind, that she has
an antagonism toward her husband and this is her way of punishing her
husband,” the statements being without factual support in the record). See also
Note, The Scope of Permissible Comment In A Civil Action In Kentucky, 58 Ky.
L. J. 512, 520-25 (1970).

54. See text at note 22, supra.

55. Although the reading of part III suggests that discussion might be limited
to the direct examination of witnesses, the same problems are encountered on
cross-examination, and cases involving cross-examination are cited accordingly.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 4 of 62

280 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

A classic example of the injection of inadmissible evidence oc-
curred in Fike v. Grant," in which a “general question” became
the vehicle for a discussion of liability insurance. The daughter of
a personal injury plaintiff testified that on the morning following
the accident she went alone to defendant’s place of business, and
then was asked by plaintiff's counsel whether she talked about the

accident:

A. Would you like to know what I asked them?

Q. You may tell all that was said.

A. I went for the purpose of asking Mr. and Mrs. Fike —

Q. Just a minute. Speak a little slower and talk to the jury.

A.I went to the Fike’s place of business to inquire about the in-
surance on their car and Mr. and Mrs. Fike —

Q. Was that all you asked them?

A. No.

Similar misconduct, clearly calculated, occurred in County of
Maricopa v. Maberry.” During that trial an expert medical
witness testified on behalf of the medical malpractice defendant
that the decedent’s death was the result of voluntary ingestion of
a massive dose of amphetamines. At the close of cross-
examination plaintiff’s lawyer proceeded:

Q. Doctor, at the time that your deposition was taken, I will ask
you this, sir, isn’t it a fact that at one point you interrupted and
said: “Off the record. Come on, Ken —”’

[Counsel for defendant]: Your Honor, I object.

Q. “Come on, Ken. You've got a damned good case and you know
it.”” You said that, didn’t you, Doctor?

A. I don’t recall.”

In another case, Brown v. Royalty, counsel, through the
following line of questioning, deliberately circumvented the trial

judge’s ruling that evidence concerning his client’s failure to
-receive a traffic ticket was inadmissible. He also circumvented his

 

56. 39 Ariz. 549, 8 P.2d 242 (1932).

57. 555 F.2d 207 (9th Cir. 1977).

58. The statement referred to was not, in fact, in the deposition. Citing counsel

for violation of DR 7-106(C) the Court observed at 555 F.2d 207, 217 that:

The lawyer did not pause after the objection of his opposing counsel
to permit a statement of grounds for his objection, or permit the
judge to rule, before the witness answered. There could he little doubt
in any experienced trial lawyer’s mind hearing this question, in the
manner and sequence in which it was propounded, why it was asked.

59. 535 F.2d 1024 (8th Cir. 1976).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 5 of 62

1982] DIRTY TRICKS 281

stipulation that he would not raise the issue that plaintiff's
medical bills had been paid by a collateral source.

Q. Officer, let me have that {the accident report] again. I think that
covers what I was unable to read. Then, with reference to that
portion of the report on page two, that calls for arrests, you
show none, is that correct?

A. Yes sir.

Q. Mr. Brown, these bills were all paid immediately after they were
incurred, weren’t they?

A. No,

Q. Within a month, I am talking about these medical bills.

A. They were paid when I would pay them.

Q. Now, Mr. Brown, you didn’t pay those bills, did you?®

B. On Leading Questions

Closely related to the immediately preceding tactics is the prac-
tice of coaching witnesses while they are on the stand by means of
leading questions.

Since the Code of Professional Responsibility does not explicitly
condemn the practice of coaching a witness with leading ques-
tions*! the problems of abuse of this tactic are ever present. Con-
cerning this problem Judge Keeton notes:

 

60. For examples of similar misconduct, see Mangan v. Broderick and Bascom
Rope Co., 351 F.2d 24 (7th Cir. 1965) (workmen’s compensation); Smith v. Covell,
100 Cal. App. 3d 947, ___, 161 Cal. Rptr. 377, 385 (1980) (improper references to
adverse party’s wealth); Hawk v. Superior Court, 42 Cal. App. 3d 108, 116 Cal.
Rptr. 713 (1974) (circumventing rule that prior arrests, or misdemeanor convic-
tions, may not be used to impeach, by questions designed to bring before jury
fact that witness was residing in jail); Cline v. Kirchwehm Bros. Cartage Co., 42
Il. App. 2d 85, 191 N.B.2d 410 (1963); Jeans, supra note 6, at 29 (deliberate injec-
tion of question suggesting remarriage in a wrongful death case). See also State v.
Haynes, 291 So. 2d 771 (La. 1974) (prosecutor not only deliberately attempted to
question defense lawyer on what defendant had told him, and belittled counsel
before the jury for asserting the attorney-client privilege, but also called defen-
dant’s wife to testify and requested that she claim the husband-wife privilege
before the jury, all in violation of ABA STaNDARD FOR THE PROSECUTION 5.7).

61. KEETON, supra note 22, at 49, suggests that the following provisions apply:

DR 7-106(C): In appearing in his professional capacity before a
tribunal, a lawyer shall not:

(7) Intentionally or habitually violate any established rule of pro-
cedure or of evidence.

EC 7-25: ... a lawyer should not by subterfuge put before a jury mat-
ters which it cannot properly consider.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 6 of 62

282 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

The vice of the question is telling the witness what the lawyer wants
him to say. Having received the message, the witness can then
answer a non-leading question in the desired way, even though the
leading question is stricken. Consequently you may sometimes be
tempted to ask a leading question deliberately, realizing that an ob-
jection to it will be sustained.”

Consider the following line of questioning from a reported case:

(During direct examination of a witness]

Q. Directing your attention back to July, 1966, did you buy some
virgin metal, virgin nickel from anyone in July, 1966?

A. Yes, sir, I did.

Q. Did you buy approximately eleven hundred ninety-nine pounds
of metal back at that time?

A. I did.

[Defense counsel]: I object. to leading. He should know how much he

bought.

The Court: I sustain the objection.

[Defense counsel]: I ask that the jury be instructed.

The Court: The jury is instructed they are not to consider the ques-

tion for any purpose. I sustained the objection. _

Q. Do you recall how much of this virgin nickel you bought back in
July of 1966?

A. I bought eleven hundred ninety-nine pounds.

[Defense counsel]: I objected after the leading question was asked of

him and he turned around and asked how much. As important as that

is to this case, I object to that being brought into evidence. He put

words in his mouth and then asked him again.

The Court: That’s overruled.

In this example, the court’s cautionary instruction was com-
pletely ineffectual, and the jury, in effect, heard the ‘‘testimony”
twice.

Experienced trial lawyers will use objections to leading ques-
tions cautiously, fearing that little will be gained by repeated ob-
jections and that such objections might cause resentment on the
part of the jury.“ All too often the result of this is that the propo-
nent of testimony will be tempted to cross the line between occa-
sional and unconscionable coaching. For example, in Straub v.

 

62. KEETON, supra note 22, at 49.

63. Lawrence v. Texas, 457 S.W.2d 561 (Tex. App. 1970) (the appellate court
stated the conventional rule that a case will not be reversed in the absence of a
showing that the trial judge abused his discretion in allowing leading questions).

64. Compare F. Lane, 2 GoupsTeIN TriaL TECHNIQUES § 13.01 (1969).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 7 of 62

1982} DIRTY TRICKS 283

Reading Co.,*° an FELA case tried in the Eastern District of Penn-
sylvania, the appellate court observed:

Regarding leading questions, appellee [plaintiff below] asserts that
this problem is within the control of the trial court .... But where
that control is lost or at least palpably ignored and the conduct is a
set pace running the length of the trial which produces a warped ver-
sion of the issues as received by the jury, then that body never did
have the opportunity to pass upon the whole case and judgment
based on that kind of twisted trial must be set aside.

[In the case at bar] little seems to have been left to a spontaneous
explanatory answer. At times the witnesses seemed relatively un-
necessary except as sounding boards.”

C. Dumb Shows, Improper Displays and Other Dirty Tricks

The most notorious ‘dirty tricks” on record consist of ingenious
efforts to distract or mislead the jury by means of ‘dumb
shows.” Arguably not all “‘dumb shows” are unethical, however
many are. Fortunately, few attorneys would attempt the more
outlandish exhibitions, but that is not to say that such tricks will
not turn up in tomorrow’s reporters.

 

65. 220 F.2d 177 (3d Cir. 1955).
66. Id. at 179, 182. But see Gardner v. Meyers, 491 F.2d 1184 (8th Cir. 1974)
(leading questions used 81 times, but in the absence of objection at trial issue
could not be heard on appeal).
67. The terminology is from VETTER, supra note 50, at 225. A few examples
related by a variety of commentators should illustrate the nature of such “non-
verbal persuaders.””
An artifice often attributed to Clarence Darrow ... a nearly invisible
wire is inserted into a cigar so that when the cigar is smoked
everyone’s attention will be focused on the ash, which magically does
not fall....

McElhaney, supra note 5.
I came to court with more than a silver-tongued argument. I brought
an exhibit...an L-shaped package wrapped in... butcher’s
paper.... I could see the jurors sizing up my client dressed in
demure gingham, her one good leg in a black stocking, and then shif-
ting their gaze to the L-shaped package and whispering to one
another among themselves.

M. Bei, MELVIN Betut: My Lire On Triat 107-08 (1976).
In one trial in which the client was charged with negligence by a
middle-aged businessman whose wife died in an auto wreck, he had
his attractive blonde secretary come into the courtroom at the end of
the trial and sit next to the widower. Following Mr. ____’s instruc-
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 8 of 62

284 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

tions, she asked the man an innocent question, smiled, patted his

hand and quickly left. “Just one look at the cold expressions on the

lady jurors’ faces was enough to tell me that we were home free,”

Mr. ____ recalls with a smile.

J. O’ConneLt, THe Lawsuit LoTTERY, supra note 3, at 32. The appropriate
response to this ploy is provided by McElhaney, supra note 5:

Q. Who do you work for?

A. The defendant.

Q. Do you have any information about the crash that gave rise to
this case?

A. No.

Q. You leaned over and spoke to [plaintiff] earlier today, didn’t
you?

A. Yes.

Q. Do you know [plaintiff] socially?

A. No.

Q. Have you ever seen [plaintiff] or talked to [plaintiff] before to-
day?

A. No.

Q. Was [plaintiff] pointed out to you?

A. Yes.

Q. No further questions.

If the kid’s a crawler, the best time to let him loose is during final
argument. Imagine that little tyke crawling right up to you (make
sure he comes to you and not the DA, or worse yet, the judge; a smear
of Gerber’s peaches around the cuff worked for me) while you're say-
ing, ‘‘Don’t strike down this good man, father to little Jimmy. Why,
Jimmy!” Pick the child up and give him to Daddy. If the DA objects
and gets them separated, so much the better. Moses himself couldn't
part a father and son without earning disfavor in the eyes of the jury.
Babies are truly miracles of life; they’ve saved many a father years of
long-distance parenting. If your client’s childless, rent a kid for trial.
Wilkes, Life In the Fast Lane: The Adversary Ethics of an Ex-Lawyer, 7
CrimInaAL Derense, March-April 1980 at 11, 12.
...{H]e intended to call the decedent’s mother as a witness in a
wrongful death action. He suggested that she might need an inter-
preter since she had immigrated After World War II... . Someone on
plaintiff’s side suggested the daughter [and sister of the decedent].
... the bailiff placed a chair next to the witness box. The sister sat in
it facing the jury and out of sight of the judge.

Counsel began his examination. The mother understood and
answered perfectly. The examination continued perfectly. The
daughter did not have to interpret a word. But as counsel began to
ask the mother about the boy, the sister’s lip began to quiver. She
soon was stifling sobs.

VETTER, supra note 50, at 227.
When the models were not in use, they rested in direct view of the
jury on the counsel table. It seemed like every time counsel for the
Beechcraft interests looked over, the Beechcraft was positioned so
that it was banking right, flying into the rear of the Cessna.

Id. at 228.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 9 of 62

1982} DIRTY TRICKS 285

The most recent “dirty trick’’ of national notoriety occurred in
United States v. Thoreen.® Attorney Thoreen represented Sib-
bett, a commercial fisherman who was tried for violating a
preliminary injunction against salmon fishing. In the hope that
the government agent who had cited his client might not be able
to identify him, Thoreen placed a ‘‘ringer”’ next to him at counsel
table in place of the client, without notifying the court or govern-
mental counsel of the substitution. This deception was compound-
ed by counsel’s gesturing to the substitute as though he were the
defendant, and allowing to go uncorrected the trial judge’s
references to him as the ‘‘defendant.’’ After leading two govern-
ment witnesses to misidentify the charlatan, the substitution was
disclosed. Thoreen’s tactic was a clear violation of the Code of Pro-
fessional Responsibility,°° and resulted in a finding of criminal
contempt.

Another recent instance of gross misconduct was reported in
Richardson v. Employers Liability Assurance Corp., Ltd.,” a suit
for Employer’s alleged failure to settle claims in good faith under
the uninsured motorist provisions of an insurance policy. During
the second day of trial, defense counsel moved for a mistrial on the
ground that plaintiff’s counsel had placed a photo-copy of a legal
newspaper on counsel table, in full view of the jurors, which bore
the headline:

Dipn’t Sertce in Pouicy Limits;
OK Mentat SuFFeRiING AWARD

Plaintiff's counsel’s transparently lame explanation was that
the newspaper article was reference material, although the case
reported was three years old, and available in the official reports.
By obtaining the cooperation of the trial judge, defense counsel
were able to note the position of the ‘‘exhibit’”’ and take
photographs from several points in the courtroom to preserve the
record for appeal. The appellate court opined:

 

68. 653 F.2d 1332 (9th Cir. 1981),

69. The Court cited, inter alia, ABA Committee on Professional Ethics, Infor-
mal Op. 914 (1966). Compare Shapiro v. United States, 69 F. Supp. 205 (Ct. Cl.
1947) (reporting the court-martial of a second lieutenant for a similar ploy during
the defense of an American soldier of Mexican descent charged with rape). KBA
v. Taylor, 482 S.W.2d 574 (Ky. 1974). In re Metzger, 31 Hawaii 929 (1931)
(substituting bogus handwriting exhibit to facilitate cross-examination of expert
witness).

70. 25 Cal. App. 3d 232, 102 Cal. Rptr. 547 (1972).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 10 of 62

286 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

As heretofore stated, counsel for plaintiffs stated he had the article on
the table for use in discussing jury instructions ‘‘and other leading
points.” This excuse is incredible. We cannot help but conclude that
the article with prominent headlines was exposed for the purpose of
influencing the jury. No one knows whether any jurors saw the
headlines, and if so, what, if any effect they had on the jury in its
deliberations. It would appear from the size of the verdicts that the
headlines might have influenced the jury. Under such circumstances
we hold that the trial court abused its discretion in not granting
defendant’s motion for mistrial.”!

D. Some Objections to Objections

Not all trial judges take care to preclude counsel from making
argumentative comments in the course of making objections.” As
a result “objections for jury purposes’”’ are not uncommon in
American courtrooms.” Such “speaking objections” should be
viewed as a violation of EC 7-25 of the Code of Professional
Responsibility, that ‘‘a lawyer should not by subterfuge put
before a jury matters which it cannot properly consider.’
However it is often difficult to distinguish a legitimate objection
accompanied by an explanation of grounds from a frivolous objec-
tion used solely for argument.

An example may serve to illustrate the side of the line to which
counsel may not venture.Plaintiff claimed that he injured his back
in a fall. During cross-examination he admitted that he had had
back trouble for ten years, and had taken treatments for it. The
cross-examination sought to explore this avenue further where
upon plaintiff’s counsel interrupted:

Just a minute. Let us get these things straight. If you are talking
about things other than the back that is another story. I object to
your suggestion that a cold or bronchitis would have anything to do

 

71. Id. at ___, 102 Cal. Rptr. at 555, Compare Kiefel v. Las Vegas Hacienda,
Inc., 404 F.2d 1163, 1169 (7th Cir. 1968) (attempt to slip exhibit into jury room
which had been denied admission more than once).

72. KEETON, supra note 22, at 196.

73. Compare M. Be.ti, MopERN TRIALS 616 (Student ed. 1963):

An exception to the rule of objecting only when counsel is prepared to
sustain the objection is “objection for jury purposes.” Every trial
lawyer is familiar with this procedure. It is not unethical if its purpose
is further to emphasize, for example, the limited purpose of the in-
troduction of certain testimony.

74, McElhaney, Making and Meeting Objections, 2 LitiGation 43 (1975).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 11 of 62

1982] DIRTY TRICKS 287

with this. I have the record from which I would like to read; it is the
official company record, the medical record in this case, and I think I
picked out in my direct examination each and every time when there
was anything that could possibly be associated with this back,—if
Your Honor will look at this.

When cross-examination could continue, plaintiff was asked,

Q. How many times did you see Dr. B___. for back trouble?
A. Once.

Q. Just one time?

A. That was caused by my bronchial condition.

Q. Over a period of ten years —.

At this point plaintiff's counsel injected,
That was on account of a bronchial condition the witness said.

Later, one of the plaintiff’s medical experts was being cross-
examined regarding plaintiff’s history of back pain. The following
colloquy occurred in the presence of the jury:

Q. Mr. S___ has testified that he had pain with his back for 10 years
before his accident, doctor.

[Plaintiff’s counsel]: That is not accurate at all, Your Honor, and I ab-
solutely object to Mr. M____ insinuating that sort of thing into this
record because that is not so.

The Court: He said that his back was his weak spot and that he had
trouble with that, but nothing in the way of an accident had been
testified to.

{Plaintiff's counsel]: And moreover he said he had two periods in
which for short periods of time he had some pain in his back and I

have these records right in front of me, now, Mr. M___, you are not
going to put things into this record that aren’t in it, and I am going to
stop you.

Let us go right to the record and see. In 1942, Your Honor — I have
all these records right here — in 1942 we have an acute cervical sprain
which lasted 4 1/2 days. Now, there is nothing more on the back until
in 1944, several cervical fractured ribs when he was helping a friend
down the steps, and that was a question of six days. Now, we have
nothing until we get to 1947 when we have the man with an acute
bronchial pneumonia which threw his back out — that is 1947, Your
Honor.

Now, there is nothing whatsoever between 1947 and 1949, the date of
this accident, which is over two years.

[Defense counsel]: If Your Honor please, I want to point out, in view
of [Plaintiff’s counsel’s] remarks I want to remind the Court and also
[Plaintiff’s counsel] that on the cross examination of Mr. S___ I said
to him: ‘‘G____, haven’t you had sacroiliac trouble for the past ten
years and received treatment during that time,” and after a while he
said yes. Now, that is what I had in mind.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 12 of 62

288 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

[Plaintiff's counsel}: And all that Mr. S____ meant is that 10 years ago
was the first time that he had anything with his back. But here are
the actual records, and there is no use in trying to insinuate into this
case that here is a man who had trouble within a 10 year period, and
that is not so.

[Defense counsel]: I move for the withdrawal of a juror.

The Court: I think we got that all pretty clearly.

[Defense counsel]: I move for the withdrawal of a juror, if Your Honor
please, that [Plaintiff’s counsel} is making statements of fact to the
jury that are not in the record.

[Plaintiff’s counsel]: Are you through with this man?

[Defense counsel]: No. I assume that motion is overruled Your Honor?
The Court: Do you want to put a question?

A second of plaintiff's medical witnesses was also cross-
examined to determine if the doctor had been given a history of
plaintiff’s prior complaints regarding his back:

Q. Did Mr. S____ tell you whether he had any trouble with his back
before this accident?

A. Yes, I heard a report he had one in 1947 —

{Plaintiff's attorney interrupting]: In 1942 there was something about

bronchial pneumonia and some subluxation of the sacroiliac which

was corrected.

In reversing a jury verdict for the plaintiff the appellate court
opined:

Where the above type of trial tactics is continued for the duration of a
trial as here it is difficult to keep the opinion from being to some ex-
tent a catalogue of illustrative incidents. Therefore pausing for brief
comment on the above related series, we note that the defense at-
torney was unfairly hampered in his cross-examination by [Plaintiff's
attorney]. The latter improperly averted the attention of the jury
from the prior back condition to the bronchitis; he deliberately and
improperly made statements concerning what he called “the medical
record in this case” which was not yet in evidence. In all of this
despite the objections of counsel, the trial court neither admonished
him nor endeavored to advise and guide the jury as to the significance
of these occurrences. The net of it was that the conduct not only re-
mained unchecked but as far as the jury could be expected to unders-
tand was in effect approved by the court.”

Another purpose of “‘speech-making” is directed not to the jury,
but to the witness, ‘giving the witness time to think, calling his

 

75. Straub v. Reading Co., 220 F.2d 177, 179 (3d Cir. 1955).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 13 of 62

1982] DIRTY TRICKS 289

attention indirectly to a trap into which he may be falling, or in-

directly suggesting a good answer,’’”*
Professor Jeans suggests that the best antidote for this abusive

objection is a counter-punch: “I object to counsel instructing the
witness as to the desired answer.”

Finally, almost every trial attorney has encountered an adver-
sary who appears to be objecting solely to disrupt the flow of
testimony,” or “‘change the momentum.’’” All too often such ob-
jections are simply injected for purposes of harassment.”

IV. Cross-Examination

Pity the witness:

Of all unfortunate people in this world, none are more entitled to sym-
pathy and commiseration than those whom circumstances oblige to

 

76. Keeton, supra note 22, at 174-75. For example, from A. Norriti, TRIAL

Dietomacy 58 (2d ed. 1972):
Q. Have you ever talked to anybody about this case?
A. No.
Q. Have you ever talked to a lawyer about the facts of this case?
A. No.
Objection: I’m going to object to this line of cross-examination
because the questions are tricky and not clear to the witness. It’s
perfectly obvious that the witness has talked to me in my office and
has talked to his relatives and friends about the case, but only in rela-
tion to what he actually witnessed.

Another example from JEANS, supra note 6, at 360:

Q. How many times was the plaintiff absent from work during this
period of alleged disability?

Lawyer: I object Your Honor, this witness has no specific memory as

to this and besides the work records would be the best evidence.

Court: Overruled.

A. I really have no specific memory as to this.

77, JEANS, supra note 6, at 174.

78. Ordover, supra note 2, at 314.

79. Cf. JEANS, supra note 6, at 358-59.

80. Kiefel v. Las Vegas Hacienda, Inc., 404 F.2d 1163, 1165 (7th Cir. 1968). In
the lower court’s opinion granting a new trial and assessing costs on the offen-
ding attorney, the trial judge noted at 39 F.R.D. 592, 596:

Counsel for defendant is a lawyer who has had long and extensive
trial experience. These years in the court should have taught him
compassion and a sense of fair play. Instead he seeks to use his ex-
perience to assert and apply every sly trick and strategem to win his
case. He does this with the hope that he can stay within the bounds of
professional ethics. In this instance he has far overstepped the
bounds.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 14 of 62

290 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

appear upon the witness stand in court. You are called to the stand
and place your hand upon a copy of the Scriptures in sheepskin bind-
ing, with a cross on the one side and none on the other, to accom-
modate either variety of the Christian faith. You are then arraigned
before two legal gentlemen, one of whom smiles at you blandly ~
because you are on his side, the other eying you savagely for the op-
posite reason. The gentleman who smiles, proceeds to pump you of all
you know; and having squeezed all he wants out of you, hands you
over to the other, who proceeds to show you that you are entirely
mistaken in all your supposition; that you never saw anything you
have sworn to; that you never saw the defendant in your life; in short,
that you have committed direct perjury. He wants to know if you
have ever been in state prison, and takes your denial with the air of a
man who thinks you ought to have been there, asking all the ques-
tions over again in different ways; and tells you with an awe inspiring
severity, to be very careful what you say. He wants to know if he
understood you to say so and so, and also wants to know whether you
meant something else. Having bullied and scared you out of your
wits, and convicted you in the eyes of the jury of prevarication, he lets
you go. By and by everybody you have fallen out with is put on the
stand to swear that you are the biggest scoundrel they ever knew, and
not to be believed under oath. Then the opposing counsel, in summing
up, paints your moral photograph to the jury as a character fit to be
handed down to time as the typification of infamy — as a man who
has conspired against innocence and virtue, and stands convicted of
the attempt. The judge in his charge tells the jury if they believe your
testimony, etc., indicating that there is even a judicial doubt of your
veracity; and you go home to your wife and family, neighbors and ac-
quaintances, a suspected man — all because of your accidental
presence on an unfortunate occasion!

 

81. F. Wetman, THe Art or Cross-ExaAMINATION 194-95 (1936). Compare

Commonwealth v. Rooney, 365 Mass. 484, ___, 313 N.E.2d 105, 112-13 (1974):
[The judicial function] will not long succeed if a witness innocent of
everything except his coincidental presence at a time and place where
something relative to a crime occurred is to be subjected to a bruis-
ing, grueling and abrasive cross-examination in which questions are
loaded with unsupported insinuations of improper motives,
negligence, incompetence, perjury or, worse, suspicion of guilt of the
crime for which the defendant is on trial. The doctor who sutured the
defendant's knife wounds at the hospital emergency room was cross-
examined as though he were a defendant in a malpractice case. The
cross-examination of some of the Common-wealth’s witnesses at the
trial of this case violated their right to fair and reasonable treatment,
and evidenced an unwarranted assumption that only the defendant
had rights to be protected. The proper discharge of counsel’s duty to
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 15 of 62

1982] DIRTY TRICKS 291

While attending law school, the would-be trial attorney is drilled
on the cliche that ‘‘cross-examination is the most powerful instru-
ment known to the law in eliciting truth,’’®? when he should also be
forewarned that:

[I]t is too often the case that [witnesses] are set up as marks to be shot
at.” But it certainly is the duty of the law and of the judges to see
that due regard is paid to [the rights of the witness] and that the
witness box does not unnecessarily become, in the words of an old
Southern judge, ‘‘the slaughterhouse of reputations... .’’?

The following provisions of the Code of Professional Respon-
sibility are frequently ignored during the cross-examination of
witnesses, as is illustrated in many judicial opinions:

DR 7-106 Trial Conduct ....

(C)In appearing in his professional capacity before a tribunal, a
lawyer shall not:

(1) State or allude to any matter that he has no reasonable basis to
believe is relevant to the case or that will not be supported by
admissible evidence.

(2) Ask any question that he has no reasonable basis to believe is
relevant to the case and that is intended to degrade a witness or
other person.

(3) Assert his personal knowledge of the facts in issue, except when
testifying as a witness.

(4) Assert his personal opinion .. . as to the credibility of a witness,
as to the culpability of a civil litigant, or as to the guilt or in-
nocence of an accused; ....

(6) Engage in undignified or discourteous conduct which is
degrading to a tribunal.

A. Outright Harassment

In each of the following examples counsel’s cross-examination
served no legitimate purpose, and was intended to humiliate or
degrade the witness.

his client does not require such an assumption. Equally important,
the integrity and continued efficacy of the judicial process cannot per-
mit it. The judge presiding over the trial of a case has the power to
keep the examination of witnesses within the limits of common decen-
cy and fairness, and he has the duty to exercise that power promptly
and firmly when it becomes necessary to do so.
82.5 WicMoreE on Evinence § 1362 n.1 (Chadbourn rev. 1970).
83. 3A WicMorE oN EvipENcE § 983 (Chadbourn rev. 1970), as cited in State v.
Crawford, 202 N.W.2d 99, 103 (Iowa 1972).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 16 of 62

292 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

Counsel for plaintiff approached the defendant, and after ad-
dressing him by name gratuitously added:

Q. The last time I saw you, you had a plastic bag on your head—*

In another case, counsel, having been admonished not to interject
his personal comments into the examination of witnesses, ap-
proached a prosecution witness who had manifested some inabili-
ty to determine directions on an exhibit at trial:

Q. Have you ever done any flying?
A. No.
Q. I recommend that you don’t.*

And finally, a frustrated prosecutor, upon encountering difficulty
in eliciting details of a transaction from a somewhat unwilling
witness, asked:

Q. Who told you to have a faulty memory?

B. Cross-Examination By Innuendo

One of the most common abuses of cross-examination takes the
form of a question implying a serious charge against the witness,
for which counsel has little or no proof. All too often, trial at-
torneys ask such questions for the sole purpose of “waft[ing] an
unwarranted innuendo into the jury box.’’®? On the ethics of such
questioning, Judge Keeton observes:

 

84. International Ass’n of Bridge, Structural & Ornamental Iron workers,
Local 387 v. Moore, 149 Ga. App. 431, 254 S.E.2d 438, (1979) (the court offered
counsel a mistrial).

85. Hawk v. Superior Court, 42 Cal. App. 3d 108, ___, 116 Cal. Rptr. 713, 724
(1974) (counsel held in contempt).

86. Aiuppa v. United States, 393 F.2d 597, 601 (10th Cir. 1968) (holding trial
court’s striking the testimony or comment and admonishing the jury to disregard
it was sufficient cure).

87. Michelson v. United States, 335 U.S. 469, 481, 69 S. Ct. 213, 221, 93 L. Ed.
168, 176, (1948). Compare Haynes v. State, ___, Ind. App. ___, ___., 411 N.E.2d
659, 665 (1980):

Improper matters cannot be introduced into the awareness of the
trier of fact by formulating a question that is pregnant with an un-
substantiated assertion of fact [citing DR 7-106(C)(2)]
... An attorney should not contrive a cross-examination based
on fictitious assumptions when to do so would only confuse the
fact finder and impede the search for truth.
Accord Love v. Wolf,226 Cal. App. 2d 378, ___, 38 Cal. Rptr. 183, 188 (1964) (ac-
cusatory questioning such as “Your job is to make thirty dollars profit on every
one hundred pills, isn’t it’ and ‘‘did you know that ...” questioning); People ex
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 17 of 62

1982] DIRTY ‘TRICKS 293

The code is surely violated ... by implication of charges known to be
false, and perhaps it condemns as well those based on mere suspicion
{citing DR 7-106(C)(1), (2) and (7)].%

The trial judge has considerable discretion to limit cross-
examination which is not directed to the real issues of the case,
and which suggests misconduct on the part of the witness.*°
Moreover, the trial judge may caution counsel or demand a show-
ing of ‘‘good faith” as a prerequisite to such cross-examination.”
Authority may even be found sustaining the right of the opposing
party to call the cross-examiner to the stand and inquire into the
“good faith basis’’ for a line of questions.”

Unfortunately, the improper examination is not always spotted
for what it is, admonitions are not given by the Court, or admoni-
tions are not heeded. The only remedy left for the aggrieved party
is a new trial. Some illustrations are in order.

In Marsh v. State,*? defendant was charged with first degree
murder in the shooting of his father-in-law and was found guilty

 

rel, Dept. of Pub. Works v. Lillard, 219 Cal. App. 2d 368, ____, 33 Cal. Rptr. 189,
196 (1963), wherein the court opined:
These ‘‘did you know that’’ questions designed not to obtain informa-
tion or test adverse testimony but to afford cross-examining counsel a
device by which his own unsworn statements can reach the ears of the
jury and be accepted by them as proof have been repeatedly condemn-
ed

88. KEETON, supra note 22, at 100 n.2. See also Boulton, supra note 22, at 78-79:

In a cross-examination which goes to a matter in issue, it is not im-
proper for counsel to put questions suggesting fraud, misconduct or
the commission of any criminal offense (even though he is not able or
does not intend to exercise the right of calling affirmative evidence to
support or justify the imputation they convey), if he is satisfied that
the matters suggested are part of his client’s case and has no reason
to believe that they are only put forward for the purpose of impugn-
ing the witness’s character.
Under the rules of evidence, affirmative evidence cannot in general be
called to contradict answers given to questions asked in cross-
examination directed only to credit.

Questions which affect the credibility of a witness by attacking his
character, but are not otherwise relevant to the actual enquiry, ought
not to be asked unless the cross-examiner has reasonable grounds for
thinking that the imputation conveyed by the question is well-
founded or true.

Compare Model Rule 4.4.

89. See, e.g., State v. Crawford, 202 N.W.2d 99 (Iowa 1972) (collecting cases).

90. Cf. United States v. Greer, 643 F.2d 280 (5th Cir. 1981).

91. United States v. Pugliese, 153 F.2d 497, 499 (2d Cir. 1945). Cf United

States v. Cardarella, 570 F.2d 264, 268 (8th Cir. 1978).

92.___., Ind. App. ___, 387 N.E.2d 1346 (1979).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 18 of 62

294 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

by reason of insanity. During the cross-examination of the defen-
dant, the prosecutor asked:

Q. Mr. M___, isn’t it a fact that the only time you have sought
psychiatric counseling or have. used insanity as a defense are the two
times criminal charges were brought against you, once in December
of 1975 and another time in February of 1972, isn’t that a fact, sir?

After a bench conference the prosecutor withdrew the question,
but the trial judge refused to admonish the jury that no such prior
pleas had been interposed. In fact, the 1975 charge was not a
criminal charge, but a civil commitment proceeding instituted by
defendant’s wife, and the 1972 charge had been dismissed. In
reversing defendant’s conviction, the appellate court observed:

Where counsel elects to attack the credibility of a witness on cross-
examination through questions designed to impeach on collateral
matters, he impliedly represents to the court that he is prepared to
dispute a denial. In order to ask such questions, the attorney must
have a reasonable basis for believing that the answer will be relevant,
that is, impeaching. Without information upon which to form a
reasonable belief that the witness’s response will be impeaching, a
reasonable basis for asking a question which is intended to degrade
the witness does not exist. Indeed, if the attorney has no reasonable
basis to believe the question is relevant to the case and the question
degrades the witness, asking it violates Disciplinary Rule DR
7-106(C)(2) of the Code of Professional Responsibility. See also:
Ethical Consideration, EC 7-25."

Kiefel v. Las Vegas Hacienda, Inc.™ not only provides an il-
lustration of improper cross-examination, but also suggests a
meaningful remedy for such abuses. Plaintiff had brought suit
against a motel chain to recover damages from an assault inflicted
by an intruder who gained entry to her room. During his cross-
examinations of plaintiff and her husband defense counsel pro-
pounded questions insinuating that plaintiff and her husband had
had an altercation the previous evening, that her husband had
made numerous calls to plaintiff’s room prior to the assault, and
that she recognized the intruder as her husband. When such ques-

 

93. Id. at____, 387 N.E. 2d at 1348. Compare United States v. Haskell, 327
F.2d 281 (2d Cir. 1964} (cross-examination based on erroneous FBI “rep sheet”’
not reversible error where prosecutor and trial judge moved promptly to correct
erroneous impression that jury might have acquired). See also Dukes v. State,
356 S.2d 873, 875 (Fla. App. 1978); Bagnell v. State, , Ind. App. ___, __,
413 N.E.2d 1072, 1076-78 (1980).

94. 39 F.R.D. 592 (N.D. Ill. 1966), aff'd, 404 F.2d 1163 (7th Cir. 1968).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 19 of 62

1982] DIRTY TRICKS 295

tions elicited denials, counsel intended that impeachment would
follow, when in fact no impeachment would follow. The trial judge
found that such tactics, coupled with a variety of other abuses,
not only justified a new trial, but also an assessment of costs and
attorney fees against the defendant and defense counsel, jointly
and severally, in the amount of $8,171.56.”

C. The Attorney As A Witness

Closely related to the immediately preceding topic is the pro-
blem of impeaching a witness by way of a prior oral inconsistent
statement allegedly made to the cross-examining attorney. The
Code of Professional Responsibility contains several provisions
which might prohibit such impeachment. Under DR 5-102(A)
counsel must withdraw if he or she will be a witness. In addition,
DR 7-106(C)(3) precludes counsel from ‘‘asserting his personal
knowledge of the facts in issue, except when testifying as a
witness.’’ Nonetheless, cross-examiners frequently put questions
to the witness in the form of “didn’t you tell me” thereby pitting
the credibility of the witness against that of the examining
counsel. This technique is particularly prejudicial in criminal
cases. For purposes of illustration, consider the following line of
questioning:

Q. Now, it is true, isnt’ it, Mr. [Defendant], that you have sold

some records through your shop that were boosted or stolen or
that you had reason to believe were boosted or stolen?

 

95. The award was made pursuant to 28 U.S.C. §§ 1920, 1021, 1023 and 1927.
Section 1927 was amended in 1980 to provide:
§ 1927. Counsel’s liability for excessive costs.
Any attorney or other person admitted to conduct cases in any court
of the United States or any Territory thereof who so multiplies the
proceedings in any case unreasonably and vexatiously may be re-
quired by the court to satisfy personally the excess costs, expenses,
and attorney’s fees reasonably incurred because of such conduct. (em-
phasis added)
Compare the same counsel’s conduct in Neusus v. Sponholtz, 369 F.2d 259, 260
n.2 (7th Cir. 1966) and O’Shea v. Jewel Tea Co., Inc., 233 F.2d 530, 533 (7th Cir.
1956). See also Smith v. Covell, 100 Cal. App. 3d 947, ___, 161 Cal. Rptr. 377,
383-84 (1980):
In cross-examination, [defense counsel] asked [plaintiff] whether Dr.
Sternback or some other doctor had ‘‘told her’’ or ‘‘said”’ that her in-
jury was a method “of getting attention” or ‘demonstrating
dependence” or “‘hostility,” thus suggesting some qualified doctor
had formed an opinion that Mrs. Smith’s problems were purely
psychological. Objections to such questions were overruled. No
evidence was later offered to support these insinuations.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 20 of 62

296 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

A. I don’t think I have, sir.

Q. Did we have conversation during a hearing here on 6 April of
1977 concerning whether or not you were dealing in boosted
items?

A. I don’t remember that.

Q. Do you recall telling me that you did sell boosted items but it
wasn’t in the quantities I thought?

A. I don’t remember that either, sir.*

D. ‘It’s For Impeachment”

The efforts of counsel to present evidence “through the back
door” when its admission as substantive evidence is prohibited by
an exclusionary rule are often as outrageous as they are ingenious.
For example, in Cote v. Rogers, defense counsel wished to get
before the jury an article concerning an automobile accident that
was the subject of the litigation. After attempting unsuccessfully
to introduce the article through a highway patrolman, either as
part of the patrolman’s “expert testimony” or as a ‘“‘public or
semi-public document,” counsel arranged for its appearance in the
local newspaper on the second day of trial, and its broadcast on a
radio station that evening. He attempted to justify his conduct by
insisting that his part-time job as City Attorney was:

... often dependent upon a good relationship. with the only
newspaper in the community. The more items of newsworthy interest

 

96. United States v. Cardarella, 570 F.2d 264, 267 (8th Cir. 1978). See also
United States v. Puco, 436 F.2d 761, 762 (2d Cir. 1971) (involving a series of ques-
tions, each beginning “Did you tell me...” or “‘Do you recall me asking you
...”). In Jackson v. United States, 297 F.2d 195, 198 (D.C. Cir. 1961) Judge, now
Chief Justice, Burger, opined:

In the trial of this case trial counsel asked the detective if he recall-
ed a telephone conversation in which the officer told defense counsel
that he did not see the defendant with anything in his hand; that he
hadn’t seen him drop anything in his hand; and that what he said he
saw was the defendant making some sort of motion which he inter-
preted to be a pitching motion, and that he didn’t see him drop
anything. The officer categorically denied such a conversation.

No effort was then made by defense counsel to follow this line of
questioning with proof of the alleged ‘facts’ or of the assumptions im-
plicit in the questions. To be sure, it might have been awkward for the
lawyer to take the stand and testify, but if he was not prepared to do
this, even if it meant withdrawing from the case he should not have
asked the questions. Counsel asking such questions with no intention
of following them up if the answers were negative, would be subject to
severe censure.

97. 201 Cal. App. 2d 138, 19 Cal. Rptr. 767 (1962).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 21 of 62

1982] DIRTY TRICKS 297

that a person in such a position can furnish to the press the better the
relationship. Presumptively juries do not read, nor are they influenc-
ed by articles in newspapers.”

A more common and sophisticated technique is to introduce
otherwise inadmissible evidence for a more limited, but proper
purpose. Frequently, such efforts are completely disingenuous.
Returning to a previous case” in which the defense hoped to sug-
gest that the plaintiff’s symptoms were manufactured, the follow-
ing questions were propounded:

Q. Did he [a psychiatrist] tell you in a sense that the pain that you
were having was a method of obtaining dependency?

A. Repeat that. I don’t understand it.

Q. Did he tell you that the pain you were experiencing was a
method by which you would get attention, a method by which
you could be dependent on other people?

A. No. I don’t remember that.

Q. Did he tell you that your pain represented a method by which
you could express hostility?

A. No.

Defense counsel overcame the plaintiff’s objections to this line
of inquiry by arguing that the questions were proper for impeach-
ment purposes. The appellate court reversed. After noting that
the questions called for ‘patent hearsay evidence” for which no
exception was cited, the court observed:

Unless such opinions were true and in fact stated to Mrs. Smith by
Dr. Sternbach, they would have no bearing upon her credibility for
impeachment purposes. No such foundation was tendered. The
barefaced claim that question was for impeachment does not circum-
vent the bar of hearsay rule. The claimed out-of-court declarations do
not come within any cited exception to the hearsay rule. California
courts have repeatedly held attempts to suggest matters of an eviden-
tiary nature to a jury other than by the legitimate introduction into
evidence is misconduct whether by questions, argument or other
names. (emphasis added)

A particularly skillful job of “laying the foundation” for the in-
troduction of evidence of a subsequent remedial measure ‘‘for im-
peachment purposes” was the subject of an opinion in Daggett v.
Atchison, Topeka and Santa Fe Ry. Co.” In that case the plaintiff

 

98. Id. at ___, 19 Cal. Rptr. at 770. Needless to say, plaintiff's motion for a new
trial was granted.

99, Smith v. Covell, 100 Cal. App. 3d at ___., 161 Cal. Rptr. 377 at 384,

100. 48 Cal. 2d 655, 313 P.2d 557 (1957). A particularly critical discussion of the
cross-examination in this case is presented in O’CoNNELL, supra note 4, at
177-182.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 22 of 62

298 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

widower sought to recover for the wrongful death of his wife and
children which resulted from a collision between their car and
defendant’s train at a crossing. At the time of the accident the
general railroad speed limit was ninety miles per hour. After the
accident, the railroad reduced the speed limit to fifty miles per
hour. Although this subsequent remedial measure could not have
been admitted as proof of the railroad’s negligence, the changed
speed limit was admitted to impeach the engineer on the theory
that he had testified that the speed limit at the crossing in ques-
tion was still ninety miles per hour. Over a vigorous dissent by
Justice Schauer, the Supreme Court of California ruled that the
reduction of the speed limit was properly brought to the attention
of the jury for impeachment purposes.'”

It is interesting to observe that the attorneys for the defendant
railroad, which claimed to have been aggrieved by this “‘sly
trick,’ failed to request a limiting instruction (admittedly, an in-

 

101, Justice Schaver made the following analysis of Melvin Belli’s cross-
examination:
... the record affirmatively shows that at no time did the witness,
Benton, testify that the limitation for the crossing remained at 90
miles an hour at the time of trial... Morever, any confusion as to
speeds, times, and districts or areas appears from the record to have
been invited and brought about by counsel for plaintiffs, who then
seized upon such alleged confusion as an excuse to get before the jury
otherwise inadmissible evidence of a change in the speed limitation
after the accident ... it is apparent that counsel for plaintiffs, by sw-
inging back and forth between past tense and present tense, and by
discussing speed restrictions without specific indication of whether
he referred to restrictions within entire railroad districts or to restric-
tions at a smaller area within a district (such as at the Plaza Street
crossing here involved), succeeded in confusing not only Benton, the
witness, but also the court itself. Counsel then seized upon the confu-
sion which he himself had engendered, to not only bring before the
jury the fact that the restriction at the Plaza Street crossing had been
changed to 50 miles, but to emphasize that the change had taken
place subsequent to the accident. The admission of such improper
evidence could not, and did not, tend to impeach the witness, who at
no time had testified that the Plaza Street intersection speed had re-
mained at 90 miles an hour up to the time of trial; on the contrary, the
witness had clearly stated that the overall restriction in the fourth
district (i.e., from Fullerton to San Diego) remained at 90 miles, but he
had also several times referred to ‘‘curve restrictions and other forms
of restrictions” within districts — references which were plainly
understood by plaintiff's counsel, who himself likewise referred to
such lesser restrictions. Inasmuch as the issue of negligence on the
part of defendants was close, it appears that the error of admitting
such evidence of changed conditions was prejudicial.
102. The characterization is O’Connell’s, supra note 4, at 177.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 23 of 62

1982] DIRTY TRICKS 299

effectual instruction) directing the jury to consider the evidence of
a reduction in the speed limit only as an aid to assessing the
credibility of the engineer. Accordingly, they could not claim on
appeal that the evidence was improperly used as proof of
negligence.”

The propriety of such a cross-examination is subject to argu-
ment. Indeed it has been argued that since EC 7-25 declares that a
lawyer should not by subterfuge put before a jury matters which
it cannot properly consider, it might be unethical for a lawyer to
offer limited purpose evidence he knows the jury will consider
more generally in spite of the instruction of the court.'“

V. Summation

In an earlier day, charges of misconduct during closing argu-
ment were likely to receive short shrift. As one judge opined:

No lawyer has the right to misrepresent or misstate the testimony.
On the other hand, he is not required to forego all the embellishments
of oratory, or to leave uncultivated the fertile field of fancy. It is his
time-honored privilege to —

“Drown the stage in tears,

Make mad the guilty and appall the free

Confound the ignorant, and amaze indeed

The very faculties of eyes and ears.”

The sorrowing ‘‘grey-haired parents,”” upon the one hand, and the
broken-hearted ‘‘victim of man’s duplicity,” upon the other, have
adorned the climax and peroration of legal oratory from a time
‘whence the memory of man runneth not to the contrary,” and for use
at this late day to brand their use as misconduct would expose us to
just unsure [sic] for interference with ancient landmarks.’”

 

103. 48 Cal. 2d at , 313 P.2d at 564.

104, KEETON, supra note 22, at 48 n.6. Under the cited provision, it would cer-
tainly be unethical for counsel to argue as substantive evidence that which the
court admitted subject to a limiting instruction. See, e.g., Croley v. Huddleston,
301 Ky. 580, 192 S.W. 2d 717 (1946), and text at note 112, infra.

There are, of course, other tricks in the “black bag’’ of cross-examination,
which need not be covered in detail. On cross-examination based upon exhibits
not in evidence see Kiefel v. Las Vegas Hacienda, Inc., 404 F.2d 1163 (7th Cir.
1968); Mangan v. Broderick and Bascom Rope co., 351 F.2d 24 (7th Cir. 1965);
Love v. Wolf, 226 Cal. App. 2d 378, ____, 38 Cal. Rptr. 183, 189-90 (1964). On
questions directing a witness to characterize the testimony of others as true or
false, see Ryan v. Monson, 33 Ill. App. 2d 406, 179 N.E.2d 449 (1961).

105. State v. Burns, 119 Iowa 663,____, 94 N.W. 238, 241 (1903); See also
Ferguson v. Moore, 98 Tenn. 343, ____, 39 S.W. 341, 343 (1897):

Tears have always been considered legitimate arguments before a
jury, and, while the question has never arisen out of any such

 
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 24 of 62

300 AMERICAN JOURNAL OF TRIAL ADVOCACY (Vol. 6:265

Notwithstanding counsel’s traditional right to a certain
rhetorical license in ‘‘summing-up,”’ today’s trial attorney must
take care to observe his ethical obligations to the tribunal, to the
opposing party, counsel, and witnesses, and to his own client.’

My purpose is not to restate the law of summation generally,'’”
but only to present examples of violations of the disciplinary
rules: the injection of irrelevant and inflamatory matter,’® argu-
ment on the basis of facts not in the record,!” the assertion of per-
sonal opinion or belief, and the vituperation of opposing counsel
and witnesses.'"!

A. Greasy Kid Stuff

Any attorney who has undertaken the defense of a large cor-
poration or an insurance company has suffered it—the tactic that

 

behavior in this court, we know of no rule or jurisdiction in the court
below to check them. It would appear to be one of the natural rights of
counsel which no court or constitution could take away. It is cer-
tainly, if no more, a matter of the highest personal privilege. Indeed, if
counsel has them at command, it may be seriously questioned
whether it is not his professional duty to shed them whenever proper
occasion arises, and the trial judge would not feel constrained to in-
terfere unless they were indulged in to such excess as to impede or
delay the business of the court. (emphasis added)
But see Barzclis v. Kulikowski, 418 F.2d 869, 870 n.1 (5th Cir. 1969) (in the course
of ruling that counsel’s “poetry” was sour, the court stated: ‘‘We have a low opi-
nion of the planting of this kind of corn in a federal courtroom.”’)
106. Compare Daily v. Pere Marquette R.R., 197 Mich. 340, 163 N.W. 883
(1917):
We cannot understand how counsel will be so unjust to clients as to
make arguments which counsel must know are improper, and, if they
are at all familiar with the decisions of this court, also know will result
in the reversal of the judgment.

107. For a more general treatment of the subject see Kornblum, The Voire Dire,
Opening Statement, and Closing Argument, 23 Prac. Law 11 (1977); Levin and
Levy, Persuading the Jury with Facts not in Evidence: The Fiction Science Spec-
trum, 105 U. Pa. L. Rev. 139 (1956); Comment, Improper Argument of Counsel,
19 Ata. L. Rev. 75 (1977); Note, Final Argument In Iowa, 15 Drake L, Rev. 115.
(1965); Note, The Scope of Permissible Comment In A Civil Action In Kentucky,
58 Ky. L. J. 512 (1970);

108. DR 7-106(C)(1), Model rule 3.4(e). See also ABA Sranparps RExatinc To
THe ADMINISTRATION OF CRIMINAL JUSTICE, ProsecuTION Function 5.8(c) and
Derense Function 7.8(c) (Tent. Draft 1979) [Hereinafter cited as ABA Sran-
DARDS __].

109. DR 7-106(c)(1), Model Rule 3.4(e). See also ABA STANDARDS: PROSECUTION
FuNcTION 5.9 and DEFENSE FUNCTION 7.9.

110. DR 7-106(C)(4); Model Rules 3.4(e). See also ABA Stanparps: ProsEcu-
TION FUNCTION 5.8(b) and DEFENSE Function 7.8(b).

111. DR 7-106(C)(6), Model Rule 3.4({e).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 25 of 62

1982] DIRTY TRICKS 301

is somewhat charitably referred to as “dehumanizing the defen-
dant.” For example, in spite of the well established and salutary
rule that the relative wealth or poverty of a party is ordinarily in-
admissible, and that arguments regarding the wealth of the defen-
dant are improper (unless about a legitimate claim for punitive or
exemplary damages}, deliberate incitement of bias along such
lines continues to generate a surprising number of reported ap-
pellate opinions. Consider the following examples.

In Love v. Wolf,” plaintiff brought an action against a physi-
cian and a drug manufacturer for ‘“‘serious and severe anemia”’
allegedly caused by administration of chloromycetin, an an-
tibiotic. Reversing a $334,046.00 verdict for plaintiff the appellate
court stated:

Here it cannot be said that the wealth of Parke-Davis was relevant to
any issue. Proof of its sales, however, expressed either in grams or
dollars, was relevent to show a motive or reason for the alleged over-
promotion of the drug, a definite issue in the case... but only for a
proper purpose, and under instructions of the court limiting it to that

proper purpose.

This does not mean that having elicited the evidence for a proper and
limited purpose, a party’s attorney may thereupon, by argument,
urge its reception by the jury for an improper purpose. This is what
occurred here. [Plaintiff's counsel] could have argued with propriety
to the jury that a large sales volume furnished a reason or motive for
over-promotion and therefore made plaintiff's evidence of the latter
believable. But he could not properly argue that the jury should allow
large damages because the defendant was rich or because it could well
afford to be held to absolute liability as a price for marketing
chloromycetin.

. Where it appears in a case that either party has purposely and
designedly stressed the point of the comparative wealth of the par-
ties, we are then presented with a question of wilful misconduct, and
the case will be treated accordingly.

Here the misconduct of plaintiff’s counsel was first in arguing un-
proved profits and then in using his assertion as the basis of bias-
incitement.'*

Similarly, in Draper v. Airco, Inc.“ a wrongful death action
brought against United States Steel Corporation, Airco, Inc., and

 

112. 226 Cal. App. 2d 378, 38 Cal. Rptr. 183 (1964).
113. Id. at , 38 Cal. Rptr. at 189.
114. 580 F.2d 91 (3d Cir. 1978).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 26 of 62

302 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

W.V. Pangbourne & Co., arising from the electrocution of a
lineman who was installing a switch on an energized line on
premises owned by U.S. Steel, counsel for the plaintiff made
repeated references to the wealth of defendants and then carried
on ‘‘somewhat incoherently:”

I am going to make the equalizer between the multimillion dollar
there for [Plaintiff] and her kids, it’s right here. On that side of the
room are bills of dollars and on this side of the room is the
equalizer .. . . [I]n this case I brought you the giants, the giants of the
industrial world ... I am going to ask you to tumble the magnificent
big companies here with all their engineers."*

A jury verdict for $585,789.55 was gained, and then lost.

A different variety of appeal to passion and prejudice
permeated counsel’s summation in Edwards v. Sears, Roebuck
and Co,'* a product liability action brought against a manufac-
turer and retailer of tires for a death allegedly caused by tire
failure. The appellate court reversed a $450,000 award'"’ relying in
part on counsel’s discussion of: the value of his life; counsel’s per-
sonal association with the deceased; the image of children crying
at graveside; and the need for retribution.'*

 

115. Id. at 95.
116, 512 F.2d 276 (5th Cir. 1975).
117. The Trial court had reduced a $900,000 verdict to $400,000 to cure the
taint of bias and prejudice injected by counsel’s summation. Jd. at 280-81.
118. The following excerpts from the arguments of counsel were set out in the
opinion:
You will decide what is the dollar value of the loss of a husband and a
father, one who earns and provides, loves, guides, comforts, consoles,
protects and even punishes children. Now my partner, ... has a little
six year old boy who probably couldn’t and wouldn’t know enough
about the value of money to know what price he might want to put on
a daddy, but I don’t believe my sixteen year old would take three
million dollars for me — that may sound selfish, but he knows the
value of money, but I believe he’d rather have me.

Now I feel a heavy burden right now, and I think all of you know
that. I feel the heavy burden because this young redheaded lawyer
has to close this argument, This young lawyer has to say the last
things that will be said for... , the widow of [the deceased]. And the
last thing that can be said for that baby that’s asleep there. And the
last thing for this little girl that can be said. So I feel a heavy burden.
I feel a heavy burden because [the deceased} was my friend from
Seminary; that we grew up together and were friends for a long time.

Not one person that’s been on this witness stand in nine days will ap-
prove those claims. Not one. Didn’t make any tests until after ... is
dead and in the grave. My goodness, they ought to have been at the
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 27 of 62

1982] DIRTY TRICKS 303

In theory, at least, it is the duty of counsel for the parties, as
well as the court, to prevent the jury from considering the ex-
traneous and the irrelevant, and to insure that verdicts are
rendered on the basis of evidence presented on issues made by the
pleadings."'® The American bar all too often appears to be preoc-
cupied with circumventing this ideal.'*°

 

grave to hear that child cry and say, “I want my Daddy’”’ and to
watch that child wait on the doorsteps of its home for its Daddy to
return, But they weren’t there because they had sold the tires. Maybe
after this case — maybe after this one they won’t be able to make
those claims. Maybe there won’t be many more children sitting on the
doorstep waiting for Daddy to come home, and he never comes home
because they couldn’t back up what was in that Owner’s Manual.

Now I say to you when every expert says you ought to have four more
p. s. i. above 75, and Sears says you ought to have only 24 up to 100,
and I say to you when they make the 40,000 miles at 110 miles a lie
without failure tread body would separate — when they say those
things to you they’re playing games — with human life. And they
played a ruthless, horrible, mistaken game on [the deceased]’s life.
Why? For the sale of tires. Put that air pressure down there 24 so
they’ll ride soft and you'll sell them tires. Put those ads on the televi-
sion. Put those pamphlets out without any claim. Playing games with
human life — except it caught them in this case. It caught them in
this case.

I say to you they got the profit off the tires. Pay the lady and the
children for his death. Pay the children and the lady for his death —
for his thirty-three productive years.... They’d rather have him
here. But they don’t, so pay them. Pay them. So that Sears would
remember and Michelin would remember that the next time they
write something down they’d be able to half way back it up.

119. Hockaday v. Red Line, Inc., 174 F.2d 154 (D.C. Cir. 1949). See also Cherry
Creek Nat. Bank v. Fidelity & Cas. Co., 207 A.D. 787, __, 202 N.Y.S, 611, 614
(1924):

The rule confining counsel to legitimate argument is not based on eti-
quette, but on justice. Its violation is not merely an over-stepping of
the bounds of propriety, but a violation of a party’s rights. The jurors
must determine the issues upon the evidence. Counsel’s address
should help them do this, not tend to lead them astray.

120. See, e.g, J. O’ConneLL, THe Lawsuit Lorrery, supra note 3, at 27-28:

The reasons punitive damages are often asked for although very
rarely enacted are illustrative of the manipulative, deceptive, subter-
ranean world of tort litigation. Plaintiffs’ lawyers request them . . , (1)
to inflame the jury against the defendant by the very terms of the ac-
cusation, regardless of whether the defendant’s conduct in fact
justifies the accusation; . . . (3} to get evidence of the defendant’s in-
come and net worth before the jury, supposedly to help it decide how
big a verdict will ‘‘punish” him, but in fact to implant the idea of the
defendant’s wealth;....
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 28 of 62

304 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

B. Bushwacking

“Bushwacking”’ is a term that at least one court has used in
describing arguments presenting facts outside of the record.’”
The term is particularly appropriate when a trial attorney resorts
to his own assertions of fact and substitutes his testimony as
proof, denying the opponent an opportunity to interpose objec-
tions based on exclusionary rules, or test the evidence through
cross-examination.!”

For example, a crucial issue in Edwards v. Sears, Roebuck and
Co.,!3 was the amount of air pressure necessary to assure safety
at speeds in excess of 75 miles per hour in tires manufactured by
the defendant. Plaintiff presented evidence to prove that a tire
pressure recommended in defendant’s owner’s manual was not
supported by actual tests as claimed. In closing argument plain-
tiff’s counsel embellished his case by telling the jury that a Sears
representative had testified that the company knew its recommen-
dations were false and had therefore taken them off the market
after the deceased’s death. The Court observed that the admission
attributed to the witness not only was unsupported by the record
but also would have been excluded at trial as a subsequent
remedial measure.'*

C. Personal Opinion Or Belief

Closely related to the rule limiting argument to the record is the
rule stated in DR 7-106(C) that:

In appearing in his professional capacity before a tribunal, a lawyer
shall not:

(3) Assert his personal knowledge of the facts in issue, except when
testifying as a witness.

(4) Assert his personal opinion as to the justness of a cause, as to
the credibility of a witness, as to the culpability of a civil

 

121. Smith v. Wright, 512 S.W.2d 943, 947 (Ky. App. 1974).

122, Levin and Levy, supra note 106, at 144-45. Often such references are also
irrelevant and inflammatory. See, e.g., Williams v. Alaska, 629 P.2d 54, 58
(Alaska 1981) (references to hung jury in previous trial).

123. 512 F.2d at 285-6 nn. 10-13.

124, Id. at 284-85. See also Draper v. Airco, Inc., 580 F.2d 91, 96 (3d Cir. 1978)
(condemning counsel’s reference to his meetings and discussions with the deceas-
ed’s children, none of whom had testified); Rommel-McFerran Co,, v. Local Union
No. 369, 361 F.2d 658 (6th Cir. 1966) (citing as reversible error argument that
union’s conduct in a deposition had not been introduced and admitted in
evidence).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 29 of 62

1982] DIRTY TRICKS 305

litigant, or as to the guilt or innocence of an accused; but he may
argue, on his analysis of the evidence, for any position or conclu-
sion with respect to the matters herein.

Among the conventional justifications for the no-personal-belief
rule are:

First, an attorney’s statement of his beliefs impinges on the jury’s
function of determining the guilt or liability of the defendant. Second,
and more important, an attorney’s statement of his beliefs injects in-
to the case irrelevant or inadmissible matter or facts not legally pro-
duced into evidence. By giving his opinion, an attorney may increase
the apparent probative force of his evidence by virtue of his personal
influence, his presumably superior knowledge of the facts and
background of the case, and the influence of his official position. If,
for example, an attorney states in his summation that he believes a
witness has lied, his statement suggests that he has private informa-
tion supporting his beliefs.’

By anyone’s count, this is surely the most frequently violated
rule of ethics and argument.’

The most blatant breaches of the no-personal-belief rule occur in
criminal cases when either the prosecutor or defense lawyer makes
an uninvited statement regarding his knowledge of or belief in the
defendant’s guilt or innocence.'”” More frequent and perhaps more
innocent violations arise from efforts to discredit or accredit the

 

125. United States v. Morris, 568 F.2d 396, 401-02 (5th Cir. 1978). See also EC
7-24 (“... were the rule otherwise, the silence of a lawyer on a given occasion
could be construed unfavorably to his client.”).

126. Cf. D. Metiinxorr, THE Conscience Or A Lawyer 260 (1973).

127. State v. Vickory, 205 N.W.2d 748 (Iowa 1973) (prosecution in opening
statement); State v. Monroe, 236 N.W.2d 24 (Iowa 1975) (prosecution in closing,
opined”... I do believe that the man is guilty, and that you should, in fact,
render a verdict of guilty for him.”’). For a more subtle approach see United
States v. Bess, 593 F.2d 749, 753 (6th Cir. 1979) (“If the United States did not
believe the defendant was guilty of committing these charges in the indictment,
based on the evidence that has been presented to you, this case, of course, would
have never been presented to you in the first place. It never would have been
presented to you.”); Telfare v. State, 163 Ind. App. 413, 324 N.E.2d 270 (1975)
(‘... [swore I would . .. prosecute those who commit crimes, but I feel my job is
also to protect the innocent (inaudible), and I stand before you today with a clear
conscience.”’); State v. Henderson, 226 Kan. 726, 603 P.2d 613 (1979). See also
Commonwealth v. Stevenson, 482 Pa. 76, ___., 393 A.2d 386, 390 (1978) (defense
counsel’s reference to himself (and his client) as “the good guys’’).

Similar conduct has been known to occur during voire dire examination of pro-
spective jurors. See Hawk v. Superior Court, 42 Cal. App. 3d 108, ___, 116 Cal.
Rptr. 713, 719, 722, n.13 (1974) (references to appearance of psychologist at no
cost to defendant because of psychologist’s belief in defendant’s innocence, and
references to counsel’s friendship and affection for the defendant justified finding
of contempt).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 30 of 62

306 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

testimony of witnesses. Indeed, many of the following comments
of counsel might be viewed as common, and perhaps acceptable,
by the casual observer:

Quite apart from Mr.___.’s testimony, there is the testimony from
the aliens and there is the testimony from the Government officers
who have no interest in this case other than seeing that they are
upholding their sworn duty to see that the laws are not violated and
that individuals such as [defendant] who violate these Federal laws
are brought to justice.’

Now after [defendant] has been caught in this rather apparent con-
tradiction, the lie, he didn’t have the beer pitcher....

If on the other hand, one of the possible conclusions should appear to
you to be reasonable and the other to be unreasonable, it would be
your duty to adhere to the reasonable deduction and to reject the
unreasonable — ladies and gentlemen, I don’t believe [defendant’s]
story, too many coincidences, too many slips and slides around the
facts.”

Perhaps the line is too fine that permits the prosecutor to state
“TI believe that the evidence has shown the defendant’s guilt,’
but prohibits him from stating ‘‘I believe that the defendant is
guilty”; or that invites him to opine that ‘No conflict exists in the
testimony of the prosecution’s witnesses,’’'*' but precludes him
from stating “The prosecution’s witnesses are telling the
truth.’*? However, the following comments are clearly inap-
propriate in civil suits as well as criminal cases:

And I tell you, ladies and gentlemen, that she is an incredible witness,
and she is not worthy of your belief. She is a liar, clear and simple.'*

 

128, United States v. Morris, 568 F.2d at 400 (improper aggrandizement of the
credibility of government offices; but error harmless).

129. State v. Garcia, 100 Idaho 108, ___, 594 P.2d 146, 148 (1979) (harmless
error).

130. United States v. Wayman, 510 F.2d 1020, 1028 (5th Cir. 1975).

131. United States v. McDowell, 539 F.2d 435, 438 (5th Cir. 1976).

132. United States v. Lamerson, 457 F.2d 371, 372 (5th Cir. 1972).

133. Dukes v. State, 356 So.2d 873, 875 (Fla. App. 1978). In Olenin v. Curtin &
Johnson, Inc., 424 F.2d 769 (D.C. Cir. 1968), a personal injury case, the court
observed in its per curiam opinion:

It is unprofessional conduct, meriting discipline by the court, for
counsel either to vouch for his own witnesses or to categorize oppos-
ing witnesses as “‘liars’’; that issue is for the jury ... we ‘‘must rely
primarily on the trial judges to make clear that they do not want such
argument,” and we further pointed out that ‘disciplinary
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 31 of 62

1982] DIRTY TRICKS 307

As I say, I have been making final arguments for 16 years, and I can’t
remember ever using this word before in a final argument — lied. She
lied to you.'™

He lied to you, ladies and gentlemen. Why did he do that? Why did he
make that story up?

So why is he lying to you? It’s just like Johnny lying about not
delivering the newspapers. Johnny would lie, and that’s because he
took the snow shovel and tried to put it off on to somebody else.

When the defense put on its case, it was filled with falsehood, not a
grain of truth in this defense, ladies and gentlemen.

We are not basing our argument simply on the fact that he was there,
as Mr. L___ said, but he was there and he lies about where he
was... .'38

[The youth’s} testimony is pretty incredible when you think of it.

Why did it take him so long to answer? — because he was making the
testimony up while he was sitting here.'*

D. The Brawlers

The media at times appears to idolize the ‘‘street-fighter,’’ and
laymen who would ordinarily have nothing good to say about
lawyers in general, all want one by their side when their lives or
cash are at stake. Even so, the brawler’s techniques, particularly
the deliberate abuse of opposing counsel, have no place at trial:

All of these matters rest within the control of the trial court, and the
trial court has the power and duty to preserve decorum. The trial
court can and should institute contempt proceedings against
recalcitrant counsel and impose either a fine or jail sentence."

 

mechanisms are available to the trial courts to deal with unlawyerlike
behavior.”
Compare Compagnie Nationale Air France v. Port of N.Y. Auth., 427 F.2d 951,
956 (2d Cir. 1970).
134. State v. Williams, 297 Minn. 76, ___, 210 N.W.2d 21, 24 (1973).
135. Dyson v. United States, 418 A.2d 127, 130 (D.C. 1980).

136. Id. With regard to this comment, the court explained:
Characterizing testimony as incredible is an accepted and proper
form of comment on contradictory testimony. But, the prosecutor ex-
ceeded the bounds of permissible comment by invading the province
of the jury’s responsibility to assess the demeanor of witnesses when
he characterized the witness’ pause as an opportunity to fabricate.

137. Eizerman v. Behn, 9 Ill. App. 2d 263, ___, 182 N.E.2d 788, 799 (1956).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 32 of 62

308 AMERICAN JOURNAL OF TRIAL ADVOCACY [Vol. 6:265

The Code of Professional Responsibility provides in DR
7-106(C)(6) that ‘counsel should not engage in undignified or
discourteous behavior.’’** Consider the propriety of the following
exchanges in light of this standard.

Counsel approaches the defense table, and pointing out the

defense attorney, says:
I charge Mr. ___. [attorney for Airco] who had the mental poor guy
with no brain in there. I charge him, head of a $7,400,000 contract. I
charge him as part of the same conspiracy. And I charge Mr. ____ [at-
torney for Pangborne] who didn’t have the decency to put a rubber
blanket around it or platform [sic] or anything else.
[And to imply that the same counsel had deliberately ‘“‘deep sixed”’ re-
quested documents.]
Every time we get to a crucial spot, things disappear.'**

Equally enlightening are the following remarks by an appellate
court:

Counsel’s vilification and abuse of opposing counsel was reprehensi-
ble, although its effect to influence the jury was no doubt less pre-
judicial. Counsel for Parke-Davis was referred to as ‘‘an idiot”
(several times), a ‘‘smart guy,” a “laughing hyena.”’ When counsel ob-
jected to [counsel’s] obviously-improper reference to Parke-Davis’
“astronomical profits,” [counsel] replied: ‘‘Can I make a statement or
two without being interrupted, or do I have to floor you, ...?” This
was one of several similar expressions made to one or another oppos-
ing counsel who were also invited to ‘Step outside and do something

 

138. Compare Model Rules 3.5{c) and 4.4.
139. Draper v. Airco, Inc., 580 F.2d at 96. Compare Cecil v. Gibson, 37 Ill. App.

3d 710, __, 346 N.E.2d 448, 449 (1976).
In his closing argument defense counsel characterized plaintiffs’ at-
torney as a “slick attorney from Chicago.” Defense counsel referred
to plaintiffs’ attorney as a ‘‘slick hired-hand’’ and also referred to
plaintiffs’ medical expert witness as a “sidekick” and a ‘‘righthand
man,”
Defense counsel claimed that plaintiffs’ counsel ‘‘manufactured”’
evidence, had a ‘wild imagination,’’ and was not worthy of the jury’s
trust. He further stated that plaintiffs’ counsel was the “captain of
(the) ship’’ who was “piloting’”’ the testimony of plaintiffs’ expert
witness. In addition, defense counsel compared the relationship bet-
ween plaintiffs’ counsel and his expert witness to that existing bet-
ween the ‘‘Cisco Kid and Poncho”’ and “Mat Dillon and Chester.” The
expert was characterized as ‘‘a professional witness” who carries a
“‘shiny black leather bag’”’ containing instruments that “have never
been used.”

See also Ryan v. Monson, 33 Ili. App. 2d 406, ___, 179 N.E.2d 449, 458 (1961);

and J. GouLDEN, THE MILLION Do.itar Lawyers 85 (1977) (dealing with attacks

on expert witnesses).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 33 of 62

1982] DIRTY TRICKS 309

about it.’’ Their objections were characterized as ‘asinine’ and as
‘“‘hogwash.”’ They were accused of suborning perjury. When defen-
dant Wolf’s attorney complained that he could not see the witness
(apparently because (counsel] during cross-examination had placed
himself between counsel and the witness) plaintiff’s counsel asked if
the attorney was passing signals to the witness.

Opposing counsel, voicing objections, were frequently told to ‘‘shut
up” and the attorneys representing the several defendants who, of
course, had sometimes identical and sometimes widely contrapositive
interests on separate issues were accused of ‘‘sleeping together.’’'°

Conclusion

No author can hope to provide more than an introduction to the
subject of unethical practices at trial. Nor is it my intention to
suggest that the disciplinary docket will, or should, be crowded
with cases charging infractions of the disciplinary rules cited, or
other customs of proper court procedure. Many of the “dirty
tricks” that occur are simply the result of ignorance and inex-
perience.'*! On the other hand, it is the author’s hope that a primer
on the subject will provide the beginner with an opportunity to
learn from the mistakes of others, and provide trial attorneys and
judges with a guide to help them spot, and respond to, deliberate
and recurring abuses.'*?

In addition, it is hoped that more trial judges will recognize and
exercise their inherent power to insure that litigation is conducted
in a fair, efficient, and sensible fashion,'* by dealing sternly with
such unfair tactics through the imposition of costs and money
sanctions’ and exercise of the contempt power,'* to discourage
calculated violations of the disciplinary rules.

 

140. Love v. Wolf, 266 Cal. App. 2d at ____, 38 Cal. Rptr. at 190. According to

the appellate court, the trial judge failed to protect defense counsel:
Excepting one mild characterization of conduct by counsel as “‘a little
bit disgraceful’’ (made in such a manner that a reader of the
transcript is left uncertain at which attorney the criticism was
directed) and several expressions of disgrace such as, “‘Let’s all go
home. What do you say we all go home,” there was almost no effort to
keep the proceedings within the confines of propriety.

141. Cf Ordover, The Lawyer as Liar, 2 Am. J. TRIAL Apvoc, 305, 314 (1979).
Any instructor of trial advocacy or “litigation skills” will spend a good portion of
each class session pointing out improper questioning techniques, and improper
arguments in opening statements and summations.

142. See, e.g., text at nn.50 and 70.

143. See, e.g., Control Data Corp. v. Washington Metropolitan Area Transit
Auth., 87 F.R.D. 377 (D.D.C. 1980).

144. See, e.g., Kiefel v. Las Vegas Hacienda, Inc., 404 F.2d 1163 (7th Cir. 1978);
In re Sutter, 543 F.2d 1030 (2d Cir. 1976)

145. United States v. Thoreen, 653 F.2d 1332 (9th Cir. 1981). See also text at
n.138, supra.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 34 of 62

Reference 4 - 7th Circuit Affirms Dismissal as
Sanction for bad evidence Counsels Duty of
Candor March 2017
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 35 of 62

March 30, 2017 PRACTICE POINTS

Seventh Circuit Affirms
Dismissal as Sanction for
Witness Tampering and
Highlights Counsel's Duty of
Candor

The court reaffirmed that “witness tampering is among the
most grave abuses of the judicial process, and as such it
warrants a substantial sanction."

By Michael L. Huggins

Share this:

In a recent decision, the U.S. Court of Appeals for the Seventh Circuit
reaffirmed that “witness tampering is among the most grave abuses of
the judicial process, and as such it warrants a substantial sanction,”
and addressed counsel's duty of candor to the tribunal where evidence
of witness tampering arises. Ramirez v. T&H Lemont, Inc., 845 F.3d
772 (7th Cir. 2016).

In Ramirez, where the plaintiff sued his employer for discrimination,
the Seventh Circuit affirmed the district court's dismissal with
prejudice of the action because the plaintiff paid witnesses to testify in
his favor at deposition. While the district court did not specify whether
it issued the dismissal sanction under Rule 37 of the Federal Rules of
Civil Procedure or the court's inherent authority, the Seventh Circuit

found that either would have supported the district court's decision.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 36 of 62

The Seventh Circuit also addressed the proper standard that district
courts must apply in issuing a dismissal sanction for misconduct. Prior
Seventh Circuit precedent required that the willfulness, bad faith, or
fault of the accused party be supported by clear and convincing
evidence to warrant a dismissal of the case. Ramirez, however, holds
that in civil cases, a district court's decision to sanction misconduct by
dismissing the action or entering a default judgment need only be
established by a preponderance of the evidence. This burden, the court
noted, is consistent with the Supreme Court's presumption in favor of
the less onerous preponderance-of-evidence standard in federal civil

Cases.

However, a district court may require that a dismissal sanction for a
plaintiff's misconduct be supported by clear and convincing evidence
—rather than by a preponderance of the evidence—if the plaintiff
seeks equitable relief or the interests implicated by the suit's dismissal
are sufficiently important. The Seventh Circuit noted that in Ramirez,
the plaintiff sought only monetary damages. And while the court
acknowledged that a plaintiff's opportunity to vindicate his rights in a
Title VII discrimination case is highly important, “the loss of the
opportunity to vindicate those rights in a civil suit against one's
employer is not of the same constitutional magnitude as the liberty
interests at stake in proceedings involving the termination of parental
rights or involuntary commitment to an institution for psychiatric care,

for example."

The Seventh Circuit also noted that plaintiff's counsel's conduct upon
learning of his client's misconduct was particularly commendable.
Counsel first learned of his client's potential misconduct when he was
contacted by a witness asking how much money the witness would
receive when the case was resolved. Plaintiff's counsel immediately

reported the communication to defense counsel, consistent with
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 37 of 62

attorneys’ ethical obligations under ABA Model Rule of Professional

Conduct 3.4, which promotes fairness to opposing parties and counsel.

In an evidentiary hearing, the district court also acknowledged
plaintiff's counsel's actions by stating that “[t]hroughout the
evidentiary hearing, counsel for Plaintiff has been forthcoming and
cooperative—I am convinced that he played no role in Plaintiff's
misconduct. Because I have found clear and convincing evidence of
witness tampering, I am dismissing this case with prejudice to
sanction Plaintiff." Counsel's truthfulness and candor regarding his
client's conduct was consistent with ABA Model Rule of Professional
Conduct 3.3, which prohibits attorneys from offering evidence that the
attorney knows to be false, and requires attorneys to take reasonable
remedial measures, including disclosure to the tribunal, where the
attorney knows that a client has engaged in criminal or fraudulent
conduct. And counsel's candor regarding his client's conduct likely
avoided any violation of ABA Model Rule of Professional Conduct
8.4, which prohibits attorneys from engaging in conduct involving

dishonesty, fraud, deceit, or misrepresentation.

The lessons of Ramirez: If you discover evidence that your client has
or may have engaged in, or will engage in, misconduct, you should
review the ethics rules in your state to determine the appropriate
action you should take to correct the situation. Where there has been
witness tampering, it is not unreasonable to expect a dismissal
sanction, and you should advise your client of that possibility. Also
review the precedents in your jurisdiction for the standard that district
courts must apply to the facts underlying a dismissal sanction. If you
find yourself in the debate over whether a clear and convincing or
preponderance of the evidence standard applies, consider whether the
case concerns equitable relief and whether a dismissal sanction will
implicate important interests to justify applying the higher, clear-and-

convincing standard.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 38 of 62

Michael L. Huggins is deputy attorney general with the California Office of the Attorney

General.

 

Copyright © 2017, American Bar Association. All rights reserved. This information or any
portion thereof may not be copied or disseminated in any form or by any means or
downloaded or stored in an electronic database or retrieval system without the express written
consent of the American Bar Association. The views expressed in this article are those of the
author(s) and do not necessarily reflect the positions or policies of the American Bar

Association, the Section of Litigation, this committee, or the employer(s) of the author(s).

ABA American Bar Association
/content/aba-cms-dotorg/en/groups/litigation/committees/pretrial-practice-discovery/practice/20 1 7/seventh-circuit-affirms-dismissal-as-sanction-for-
witness-tampering-and-highlights-counsels-duty-of-candor
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 39 of 62

Reference 5 - Law360__Morse_v_fusto
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 40 of 62

THOMPSON
HINE

 

2nd Circ. Expands Prosecutorial Liability In Morse V. Fusto

 

Law360, New York
(September 18, 2015,
12:01 PM ET) -- In its
decision in Morse v.

 

Fusto,[1] issued Sept.
11, 2015, the Second Circuit continued the process
of defining and expanding the parameters of a
prosecutor's § 1983 liability for falsification or
fabrication of evidence. Prior to Morse, the court had
confirmed that prosecutors possess only qualified
immunity when performing investigative functions,
and that fabricating evidence during the investigative
phase would support the imposition of liability on a
public official. In the Morse decision, the Second
Circuit took a critical further step: The court held that
material omissions can, if knowingly made,
constitute the falsification of evidence, even if the
evidence otherwise is “facially” accurate. The court
further held that prior case law concerning liability for
law enforcement officials found to have falsified
evidence applied with equal force to prosecutors.

In the process, the Second Circuit noted that its
ruling provided some response to the question
famously posed by Secretary of Labor Raymond
Donovan after his acquittal: “Which office do | go to
to get my reputation back? Who will reimburse my
company for the economic jail it has been in for two
and a half years?”[2]

Creare eerreeeeereecraaeeaaaeeeeaeeeeeeeee eee eee ee ee eee eee eae eee ee ee ee TT
COLUMBUS

ATLANTA CINCINNATI CLEVELAND

The Prosecution of Dr. Leonard Morse

Dr. Morse, a dentist with a practice in Brooklyn, was
the subject of an investigation by the New York State
Office of the Attorney General’s Medicaid Fraud
Control Unit during the period when Eliot Spitzer ran
that office. Prior to the grand jury presentation, a
special assistant attorney general and an “audit-
investigator’ reviewed Dr. Morse’s billing records
and “created spreadsheet summary charts” relating
to eight patients.[3] The charts were presented to the
grand jury which, “based in part on that evidence,”
returned an indictment on charges of grand larceny
and offering a false instrument for filing.[4] Dr. Morse
went to trial on the criminal charges and was

acquitted.

After the acquittal, Dr. Morse filed a civil suit against
the prosecutor and investigator under 42 U.S.C. §
1983 for deprivation of liberty due to fabrication of
evidence. Dr. Morse contended that the summary
charts that had been created by the defendants and
presented to the grand jury were false because they
omitted very specific and critical items of data; e.g.,
the charts failed to distinguish between the
treatments received by different individuals who had
the same name, and, by omitting information
showing that particular procedures were billed “per
tooth,” created the impression that Dr. Morse had
billed Medicaid repeatedly for the same

DAYTON NEW YORK WASHINGTON, D.C.

ATTORNEY ADVERTISING
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 41 of 62

2nd Circ. Expands Prosecutorial Liability In Morse V. Fusto
aaa es

procedure.[5] Dr. Morse again went to trial, and
received a substantial jury verdict in his favor.[6]

The District Court Decision

Throughout the civil case, and again after the jury
rendered its verdict, the defendant prosecutor and
investigator argued inter alia that the evidence
contained in the summary charts was “facially”
accurate and not actually false, and that they were
entitled to absolute and to qualified immunity. The
U.S. District Court for the Eastern District of New
York (Carol Bagley Amon, chief judge) rejected
those arguments, finding that the evidence was
sufficient to establish a denial of the right not to be
deprived of liberty based on false evidence.[7] The
district court began its analysis by setting forth the
established elements of a constitutional violation by
an investigator: “a constitutional violation [exists] if
an (1) investigating official (2) fabricates evidence (3)
that is likely to influence a jury’s decision, (4)
forwards that information to prosecutors, and (5) the
plaintiff suffers a deprivation of liberty as a result.’[8]
A prosecutor is “equally liable,” the district court
explained, if he or she “fabricates evidence in his
investigative role” and it was reasonably foreseeable
that the evidence would be used in the grand jury.[9]
On the issue of the applicability of absolute
immunity, the district court discussed at some length
the distinction between a prosecutor's advocacy
function as opposed to the investigatory function,
even referencing decisional authority confirming that

a prosecutor's advocacy includes the presentation of

evidence to a grand jury.[10] The court
acknowledged also the defendant's testimony that
the grand jury exhibits were prepared in the weeks
prior to the grand jury proceeding and after the
decision had been made to seek an indictment.[11]
Nonetheless, the court found that the jury was
entitled to disbelieve even the unchallenged
testimony of the defendants and, because the
defendants bear the burden of proof that they were
acting in an advocacy role, the jury could find that
they failed to meet their burden.[12] Their conduct
was, therefore, subject only to qualified immunity.

The Second Circuit’s Discussion of Qualified

immunity

The Second Circuit affirmed the district court's

decision, focusing on the prosecutor's “principal”
contention that “their conduct was not clearly
prohibited by the Constitution and that they are
therefore entitled to qualified immunity as a matter of
law.”[13] The circuit court began its discussion of the
issue by describing the scope of qualified immunity:
“Qualified immunity protects public officials
performing discretionary functions from personal
liability in a civil suit for damages insofar as their
conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person
would have known.”[14] Under that standard, the
plaintiff, Dr. Morse, was required to demonstrate that
a governmental official, acting in a “discretionary
function,” violated a “clearly established” rights
through the presentation of material “false” evidence.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 42 of 62

2nd Circ. Expands Prosecutorial Liability In Morse V. Fusto

 

The “Clearly Established Right” the district court that, regardless of the particular

amendment that prevents government officers from

In arguing that they did not violate a “clearly fabricating evidence, the right exists.[20]

established right,” the defendants pressed the
contention that the prosecution is entitled to engage The Violation of That Right

in “one sided presentations to the grand jury in

seeking an indictment, and that they are further Having described the existence of that “clearly

entitled to keep relevant and material information — established’ right, the Second Circuit then

even outright exculpatory evidence — from the considered the prosecutor’s claim that the evidence

grand jury.”[15] According to the defendants, “the was not actually false because it involved not an

jury’s finding that they deliberately kept information affirmative false statement but rather “factually

from the grand jury does not establish a accurate” bits of information with other information

constitutional violation.’[16] omitted.[21] The court rejected that argument as

well, noting that omissions are actionable as false

The court readily concluded that those generic statements in any number of areas of the law, and
precepts did not justify the manipulation and concluding that there was no reason to distinguish
alteration of evidence, holding that “everyone omissions of material fact from affirmative

possesses the additional and distinct ‘right not to be misstatements: “both threaten the integrity of the

deprived of liberty as a result of the fabrication of judicial process by injecting it with falsity provided by
evidence by a government officer acting in an officers of the state whose official status gives the
investigating capacity.”[17] The Second Circuit misinformation a special aura of reliability.”"[22] To

instead adhered to the rationale of its earlier decision the prosecutor's claim that the court’s decision would

in Zahrey, which concluded that the prosecutor had “paralyze” prosecutorial investigations and

committed a violation of the defendant's rights by preparations for the grand jury, the court responded

influencing the testimony of a prospective grand jury that it “ought not to be difficult, even for the most

witness who thereafter testified falsely.[18] single minded of prosecutors, to avoid misconduct of
the scope and seriousness of that in which the

As for the source of that right, the Second Circuit defendants engaged.’[23]

acknowledged that the district court had found the

circuit “inconsistent” as to whether a fabrication of Because the particular issue of omissions had not

evidence claim arises under the Sixth Amendment or previously been addressed by the court, the

the due process clauses of the Fifth and Fourteenth defendants argued that Dr. Morse’s claims were

Amendments.[19] The Second Circuit agreed with “novel” and “unprecedented” and so no “clearly
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 43 of 62

2nd Circ. Expands Prosecutorial Liability In Morse V. Fusto

 

established” right had been violated. The court Where those particular circumstances do exist, the
responded that the use of material omissions was Second Circuit has now provided a more expansive
such a plain violation of the right to a fair trial that it | basis for the imposition of liability in its analysis of
constituted a violation of Dr. Morse’s “clearly the investigatory function and when evidence will be
established” right.[24] deemed “false.” The Second Circuit’s acceptance of
the characterization of the prosecutor’s conduct as
Morse as Applied to White Collar Investigations “investigatory” was critical and arguably far from a
Some aspects of the Morse decision can be seenas_ foregone conclusion. The particular conduct in
having application in a significant swath of white Morse of presentation to the grand jury appeared to
collar proceedings, while other features of the case _ fall well within the scope of the prosecutor’s
support the view that the circumstance was so advocacy function, and therefore subject to absolute
unique that its impact will be limited. It is certainly the immunity, but the plaintiff argued successfully to the
rare case that the defendant is acquitted at trial. But district court that the development of misleading
nothing in the decision suggests that an acquittal is a evidence during the investigation predated its
prerequisite to a § 1983 action, and there are any subsequent use in the grand jury. Defendants did not

number of other resolutions or outcomes of particular appeal on this ground, and the Second Circuit did

white collar cases that would arguably form the not disturb the district court’s holding that where
predicate for the same kind of due process claim. evidence was prepared or developed during the
Regardless, some kind of favorable outcome is investigation, and thereafter presented to the grand
necessary. jury, it is only qualified immunity that applies — not

absolute immunity.[25] The mere fact that the

Critical also to the decision was the fact that it prosecutor was also acting in his advocacy role in

involved a New York state investigation and grand the grand jury does not immunize the prosecutor

jury presentation, though the decision is not limited from liability if he or she was involved during the

to those specific circumstances. The rules governing investigation in the development of the materially

New York state grand jury proceedings do require a misleading evidence [26]
more substantive presentation than before a federal

grand jury. Further, New York state prosecutors Of perhaps greater significance was the Second
often participate in the investigation of white collar Circuit’s forceful rejection of the prosecution's
matters. Still, the process at issue in Morse — a insistence that the ability to make a “one sided”
prosecutor working with an investigator to develop grand jury presentation allowed the preparation and
evidence that is then used in the grand jury —- can use of misleading evidence containing material

and does also occur in the federal system. omissions. While the court certainly did not speak in
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 44 of 62

2nd Circ. Expands Prosecutorial Liability In Morse V. Fusto

 

terms of fairness and balance in the grand jury, or
require presentation of exculpatory evidence, it did
declare that items of evidence cannot be
manipulated and altered to support the prosecution's
theory. In the process, the Second Circuit expressly
imposed on prosecutors the same standard that
applies in so many white collar offenses. There is
something dissonant about a prosecutor — who has
charged the defendant with the use of a misleading
statement or failures to disclose — insisting at the
same time that he can present an entirely “one
sided” and misleading portion of the evidence in
support of those charges. It made no sense that the
prosecutor would be held to a lesser standard than
the defendant, subject to liability only for affirmative
misstatements while claiming that the defendant can
be charged criminally based on omissions of fact or
failures of disclosure. Clear now is that a single
standard applies to those who seek to prosecute
violations of those laws: They cannot employ
misleading evidence to obtain indictments of those

who allegedly employed misleading statements.

A final note: It could be argued that prosecutorial
overreach is fueled by the lack of accountability for
“misleading” conduct by government officials. Here,
Dr. Morse’s counsel spent literally years defending
the criminal action, and then doggedly pursued the
civil case based on “novel” theories. It took that kind
of determined effort to generate a development in
the law that will help hold government officials
accountable for misleading conduct, and ensure

some recovery for the victims of improper

prosecutions founded on fabricated evidence.

—By Maranda Fritz and Eli Richlin, Thompson Hine
LLP

Maranda Fritz is a partner and Eli Richlin is an
associate in Thompson Hine's New York office.

The opinions expressed are those of the author(s)
and do not necessarily reflect the views of the firm,
its clients, or Portfolio Media Inc., or any of its or
their respective affiliates. This article is for general
information purposes and is not intended to be and
should not be taken as legal advice.

[1] No. 13-4074, 2015 U.S. App. LEXIS 16154 (2d
Cir. Sept. 11, 2015).

[2] Id. at *12-14 n. 5.
Id. at *3.
[4] Id.

Id. at *9-10.

[6] The jury awarded Dr. Morse $6.7 million in

compensatory damages and $1 million in punitive
damages. Id. at *12-13.

[7] Morse v. Fusto, No. 07-CV-4793 (CBA)(RML),
2013 U.S. Dist. LEXIS 123823 (E.D.N.Y. Aug. 27,
2013).
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 45 of 62

2nd Circ. Expands Prosecutorial Liability In Morse V. Fusto

[8] Id. at *15-16 (citing Jovanovic v. City of New
York, 486 F. App’x 149, 152 (2d Cir. 2012)).

[9] Id. at *16.

[10] Id. at *36-38 (citing Doe v. Phillips, 81 F.3d
1204 (2d Cir. 1996) and Buckley v. Fitzsimmons,
509 US. 259, 269 (1993)).

[11] Id. at *38.
[12] Id. at *41-42.
[13] 2015 U.S. App. LEXIS 16154, at *4.

[14] Id. at *18 (citing Lore v. City of Syracuse, 670
F.3d 127, 162 (2d Cir. 2012)).

[15] Id. at *18-19.
[16] Id. at *19-20.

[17] Id. at *20 (quoting Zahrey v. Coffey, 221 F.3d
342 (2d Cir. 2000)).

[18] Id. at *21.

[19] Id. at *20-21 n.7.
[20] Id.

[21] Id. at *19-27.
[22] Id. at *24.

[23] Id. at *25-26.

[24] Id. at *27-29.

[25] Id. at *15-16, n.6.

[26] In another recent matter touching on similar
issues, Judge Cathy Seibel of the Southern District
of New York issued a bench ruling finding that
neither absolute nor qualified immunity applied
where a prosecutor ordered the arrest of a man who
had written obscenities on his payment for a
speeding ticket. Mark Hambiett, “Prosecutor Can Be
Held Liable for Arrest Over Ticket Obscenities,”
N.Y.L.J., Sept. 16, 2015.

All Content © 2003-2015, Portfolio Media, Inc.

 
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 46 of 62

Reference 6 - Federal Rule of Civil Procedure
37(e)_ Spoiling the Spoliation Do[21522]
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 47 of 62

Hofstra Law Review

Volume 38 | Issue 2 Article 11

2009

Federal Rule of Civil Procedure 37(e): Spoiling the
Spoliation Doctrine

Nicole D. Wright

Follow this and additional works at: http://scholarlycommons.law.hofstra.edu/hlr

& Part of the Law Commons

Recommended Citation

Wright, Nicole D. (2009) "Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Doctrine," Hofstra Law Review: Vol. 38: Iss.
2, Article 11.
Available at: http://scholarlycommons law hofstra.edu/hir/vol38/iss2/11

This document is brought to you for free and open access by Scholarly Commons at Hofstra Law. It has been accepted for inclusion in Hofstra Law

Review by an authorized administrator of Scholarly Commons at Hofstra Law. For more information, please contact lawels@hofstra.edu.
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 48 of 62
Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

NOTE

FEDERAL RULE OF CIVIL PROCEDURE 37(e):
SPOILING THE SPOLIATION DOCTRINE

I. INTRODUCTION

It certainly cannot be debated that technology has brought about
profound change to all aspects of modern society. The legal world has
not been immune to the changes brought about by technology, nor to the
nuanced questions that have arisen in its wake. In particular, the
discovery process in litigation has been significantly impacted by the
rise of new technology. In fact, technology has had so momentous an
influence on the discovery process that the use of technology during the
discovery process has become a practice in and of itself, known today as
electronic discovery (“e-discovery’’).

In 2007, the Federal Rules of Civil Procedure (“FRCP”) were
amended in an attempt to address the problematic issues associated with
e-discovery.' Most importantly, for purposes of this Note, the
amendments attempted to address the issue of the failure of a party to
produce documents requested in discovery because they have been
destroyed in conjunction with the use of an electronic information
system. Rule 37(e) of the FRCP was designed to create a “safe harbor”
for parties that have inadvertently destroyed documents requested in a
pending litigation. This safe harbor prohibits courts from sanctioning
parties who fail to produce documents “as a result of the routine, good-
faith operation of an electronic information system.””

 

1. See Thomas Y. Allman, Rule 37() Meets Its Critics: The Justification for a Limited
Preservation Safe Harbor for ESI, 5 Nw. J. TECH. & INTELL. Prop. 1, 3 (2006) (citing JUDICIAL
CONFERENCE OF THE UNITED STATES, REPORT OF THE JUDICIAL CONFERENCE COMM. ON RULES OF
PRACTICE AND PROCEDURE, at Rules App. C-83, available at http:/Avww.uscourts.gov/rules/
Reports/ST09-2005 pdf).

2. FED.R. CIv. P. 37(e).

793

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 49 of 62
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

794 HOFSTRA LAW REVIEW ~~~ [Vot. 38:793

At first glance, Rule 37(e) is a welcome addition to the Federal
Rules because of its attempt to alleviate the problem of inadvertent
document destruction resulting from use of a particular electronic
information system.’ However, Rule 37(e) must be considered in light of
the long recognized common law doctrine of spoliation of evidence,
whereby parties are sanctioned for the destruction of requested
documents during discovery.* When analyzed against this backdrop, it
becomes clear that Rule 37(e) does little to efficiently ease the problems
associated with document destruction that occurs during electronic
discovery.

This Note posits that courts have interpreted and applied Rule 37(e)
in such a way that renders it inconsistent with the theoretical
underpinnings of the spoliation doctrine, as well as the stated purposes
of the FRCP; that is, that the Rules are to be “construed and
administered to secure the just, speedy, and inexpensive determination
of every action and proceeding.”* Because Rule 37(e) has been
ineffective, it should be removed from the FRCP. Part II offers a brief
overview of the spoliation doctrine and the role it plays in discovery.
Part III is a discussion of the extensive role of electronic information
systems in discovery as well as the complications that this has caused for
parties. Part IV provides an analysis of Rule 37(e) and the “safe harbor”
provision that it creates. Finally, Part V is an overview of the impact of
Rule 37(e) on discovery. It argues that Rule 37(e) should be removed
from the FRCP, because the traditional spoliation doctrine is sufficient
for courts to impose sanctions on parties for violations of the discovery
process, and instead, the focus must shift to firmly establishing the
confines of the duty to preserve potentially relevant evidence.

 

3. See Allman, supra note 1, at 3. Note: An amendment, effective Dec. 1, 2007, restyled the
FRCP and relocated Rule 37(f) to 37(e). Gal Davidovitch, Comment, Why Rule 37(e) Does Not
Create a New Safe Harbor for Electronic Evidence Spoliation, 38 SETON HALL L. REV. 1131, 1131
n.t (2008). As such, references in the sources cited herein to Rule 37(f) refer to the current Rule
37(e).

4. West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999) (defining
spoliation as “the destruction or significant alteration of evidence, or the failure to preserve property
for another’s use as evidence in pending or reasonably foreseeable litigation”).

5. FED. R. Civ. P. 1.

http://scholarlycommons.law.hofstra.edu/hlt/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 50 of 62
Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009} SPOILING THE SPOLIATION DOCTRINE 795

Il. HISTORY AND APPLICATION OF THE SPOLIATION DOCTRINE

A. Introduction

Spoliation is “[t]he intentional destruction, mutilation, alteration, or
concealment of evidence, usu[ally] a document.”° The spoliation
doctrine is invoked when a party alleges that its opposing party has
caused a crucial piece of evidence to be unavailable. ’ If an opposing
party is responsible for the destruction of relevant evidence, it is within
the trial court’s discretion to impose sanctions on that party.*

As a general rule, the trial court is afforded broad authority in its
determination as to which sanction is to be imposed on a party for
spoliation.? To determine the severity of sanctions, the court weighs
several countervailing factors,’ one of which is the prejudice to the
opposing party resulting from the spoliation. '! This prejudice is regarded
as being more significant than other factors, most notably the state of
mind of a party alleged to have destroyed the documents.”

FRCP 37(b)(2) explicitly authorizes courts to impose sanctions on a
party for failure to comply with a discovery order.’? This provision gives
courts the authority to sanction parties that destroy documents in direct
violation of a discovery order.'* The inherent authority of courts is also
recognized as an additional source of power for courts to impose
sanctions.’ This enables courts to impose sanctions on those parties who
destroy evidence in contexts other than in direct violation of a discovery
order.'© The inherent power of the courts to sanction is limited by the
requirement that sanctions be imposed when a party acts in bad faith, in

 

6. BLACK’S LAW DICTIONARY 1437 (8th ed. 2004).

7. E.g., Moghari v. Anthony Abraham Chevrolet Co., 699 So. 2d 278, 279 (Fla. Dist. Ct.
App. 1997).

8. See, e.g., Patton v. Newmar Corp., 538 N.W.2d 116, 119 (Minn. 1995).

9. 27C.)8. Discovery § 182 (2009).

10. James T. Killelea, Note, Spoliation of Evidence: Proposals for New York State, 70
BROOK. L. REV. 1045, 1055 (2005).

11. Jd. Other factors considered in determining sanctions include the “nature and significance
of the interests promoted by the actor’s conduct, . . . the character of the means used by the actor;
and... the actor’s motive.” /d.

12. See Huhta v. Thermo King Corp., No. A03-1961, 2004 Minn. App. LEXIS 722, at *9-10
(Minn. Ct. App. June 29, 2004).

13. Fep. R. Civ. P. 37(b)(2)(A) (“If a party or a party’s officer, director, or managing
agent... fails to obey an order to provide or permit discovery ... the court... may issue further
just orders.”).

14. ld.

15. Chambers v. NASCO, Inc., 501 U.S. 32, 43-51 (1991).

16. fd. at 45-46.

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 51 of 62
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

796 HOFSTRA LAW REVIEW [Vol. 38:793

order to allow the courts to “manage their own affairs so as to achieve
the orderly and expeditious disposition of cases.”"”

The spoliation doctrine interplays with the duty to preserve, a duty
which stems from the common law obligation to preserve evidence when
a party “has notice that the evidence is relevant to litigation or when a
party should have known that the evidence may be relevant to the future
litigation.”"? Indeed, ‘“‘a finding of spoliation is necessarily contingent
upon the determination that a litigant had the duty to preserve the
documents in question."

The spoliation doctrine has generally been applied to punish those
parties who destroy relevant documents in bad faith.” In essence, where
the duty to preserve potentially relevant evidence clearly exists, and that
duty is disregarded and consequently prevents the production of relevant
documents, the court sees fit to punish the party responsible for
destroying those documents.”! The rationale for this punishment is
rooted in the theory that the destruction of documents hinders the
discovery process and unfairly prejudices the requesting party because
potentially relevant evidence is unavailable to them due to the conduct
of their adversary.” As such, the party in the wrong must be held
accountable for its actions.”

B. The Duty to Preserve Under the Spoliation Doctrine

A party’s duty to preserve potentially relevant documents is
paramount to understanding the spoliation doctrine.“ The concept of
spoliation springs from the presumption that the documents at issue were
destroyed when litigation was either pending or reasonably

 

17, dd. at 43, 49 (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

18. Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 436 (2d Cir. 2001).

19. Michael R. Nelson & Mark H. Rosenberg, A Duty Everlasting: The Perils of Applying
Traditional Doctrines of Spoliation to Electronic Discovery, 12 RICH. J.L. & TECH. 14, 19 (2006),
see also Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003) (‘It goes without
saying that a party can only be sanctioned for destroying evidence if it had a duty to preserve it.”).

20. See Nelson & Rosenberg, supra note 19, at 15.

21. West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999).

22. Ia.

23. Id.

24. The concept of the “duty to preserve” is founded on the idea that parties to litigation are
required to preserve documents or other materials that may be requested as potential evidence
during the discovery process. See, e.g., Beil v. Lakewood Eng’g & Mfg. Co., 15 F.3d 546, 552 (6th
Cir. 1994); Green Leaf Nursery v. E.]. DuPont De Nemours & Co., 341 F.3d 1292, 1308 (11th Cir.
2003). This duty is long standing, widely recognized, and established in federal law. See Fujitsu
Ltd. v. Fed. Express Corp., 247 F.3d 423, 436 (2d Cir. 2001); Silvestri v. Gen. Motors Corp., 271
F.3d 583, 590 (4th Cir, 2001); Turner v. Hudson Transit Lines, Inc., 142 F.R.D. 68, 72 (S.D.N.Y.
1991).

hitp://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 52 of 62
Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009} SPOILING THE SPOLIATION DOCTRINE 797

foreseeable.”° It is this context, where litigation has commenced, or can
be expected to commence, that gives rise to the duty to preserve.”®

When a complaint has been filed, the duty to preserve is
unquestionably imposed on parties.” The filing of the complaint
provides the parties with express notice that documents that are relevant
to that litigation must be preserved, simply by virtue of the fact that
litigation has commenced.”* Once pleadings are filed, it is presumed that
because parties have been given notice of the issues to be litigated, it is
within reason that the parties are, or ought to be, aware of what
information and what sorts of documents may be categorized as relevant
at later stages of the litigation, and most notably, during discovery.”

Beyond the obvious situation where a party is put on notice to
preserve potential evidence by the initiation of litigation through the
filing of a complaint, it is well established that “[t]he duty to preserve
evidence is triggered when an organization reasonably anticipates
litigation.”*° Courts have held that reasonable anticipation of litigation is
based on the occurrence of “significant signs of imminent litigation prior
to the filing of a complaint” and have only imposed a duty to preserve
evidence on a party “when the signs are clear." This duty is assessed
by the relevance of potential evidence in light of the foreseeability of
potential litigation, from the perspective of a reasonable person.”

To date, courts have not agreed on a bright line rule for when these
“significant signs,” which trigger the duty to preserve, exist.*? However,
some commonly recognized signs of imminent litigation are
communication with adverse parties and/or their counsel prior to the
commencement of litigation,” the existence of litigation between other,

 

25. Goodyear Tire & Rubber Co., {67 F.3d at 779 (defining spoliation as “the destruction or
significant alteration of evidence, or the failure to preserve property for another’s use as evidence in
pending or reasonably foreseeable litigation” (emphasis added)).

26. See Kronisch v. United States, 150 F.3d 112, 126 (2d Cir. 1998).

27. See, e.g., Computer Assoc. Int’l, Inc. v. Am. Fundware, Inc., 133 F.R.D, 166, 168-70 (D.
Colo. 1990) (sanctioning a default judgment issued against a party that knowingly destroyed
evidence after a litigation between the parties had commenced).

28. Feb. R. Civ. P.3 (“A civil action is commenced by filing a complaint with the court.”).

29. See Maria Perez Crist, Preserving the Duty to Preserve: The Increasing Vulnerability of
Electronic Information, 58 S.C. L. REV. 7, 18 (2006).

30. E.g., China Ocean Shipping Co. v. Simone Metals, Inc., No. 97 C 2694, 1999 U.S. Dist.
LEXIS 16264, at *12 (N.D. II. Sept. 30, 1999) (‘The duty to preserve evidence includes any
relevant evidence over which the non-preserving entity had control and reasonably knew or could
reasonably foresee was material to a potential legal action.”).

31. Crist, supra note 29, at 18.

32. Boyd v. Travelers Ins. Co., 652 N.E.2d 267, 271 (Il. 1995).

33. Crist, supra note 29, at 18 (“Courts are not in agreement as to when a party should be
charged with sufficient notice of a claim to trigger the preservation obligation.”).

34. See Wm. T. Thompson Co. v. Gen. Nutrition Corp., 593 F. Supp. 1443, 1446 (C.D. Cal.

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 53 of 62
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

798 HOFSTRA LAW REVIEW [Vol. 38:793

non-related parties based on the same subject matter as contained in the
destroyed documents,” an investigation into a party’s actions,*® and the
filing of a complaint by an adverse party with a government agency.*’

Thus, the duty to preserve is an affirmative duty imposed on parties
to refrain from destroying documents, tapes, and the like where it is
reasonably foreseeable that they may be requested in discovery.*® It is
the breach of this duty to preserve potentially material information that
invokes application of the spoliation doctrine based on the actions of the
party that destroyed these kinds of documents and allows courts to
impose sanctions for the violation of the duty.”?

C. Sanctions for Spoliation

The consequences of a party’s violation of its duty to preserve may
be far-reaching. At its most basic level, spoliation by a party has a
negative impact not only on a particular litigation, but on the justice
system as a whole.’ Spoliation strikes at the heart of the most
fundamental assumptions that underlie the American justice system, as it
“undermines the efficacy of the adversarial system” because it “prevents
a party from adequately proving or defending a claim at trial."

In order to combat and deter spoliation, courts have the discretion
to impose sanctions against parties that destroy potentially relevant
documents.” These sanctions are to be imposed in light of three
underlying purposes: deterrence from engaging in  spoliation,

 

1984) (stating that a notice of the duty to preserve was triggered by pre-litigation communications
between counsel for the parties).

35. United States ex ref. Koch v. Koch Indus., 197 F.R.D. 463, 482 (N.D. Okla. 1998) (noting
that a party that destroyed documents had a duty to preserve documents and tapes based on prior
litigation between other parties on the same subject matter as was contained in the destroyed
documents).

36. E*TRADE Sec. LLC v. Deutsche Bank AG, 230 F.R.D. 582, 589 (D. Minn. 2005) (noting
that the duty to preserve potentially relevant documents arose when party received notice that a
potentially fraudulent loan scheme was being investigated by a bankruptcy court).

37. Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003) (holding that the
duty to preserve potentially relevant documents was triggered when an employee filed an
employment discrimination charge with the EEOC).

38. See FED. R. Civ. P. 26(b)(1) (defining the scope of pre-trial discovery requests as “any
matter relevant to the subject matter involved in the action” so long as it appears to be “reasonably
calculated to lead to the discovery of admissible evidence”). Thus, documents that are destroyed fit
within this standard, and may lead to the imposition of sanctions for spoliation.

39. See Computer Assoc. Int’l, Inc. v. Am. Fundware, Inc., 133 F.R.D. 166, 168 (D. Colo.
1990).

40. See Crist, supra note 29, at 43 (“The American justice system is premised on the fair
adjudication of disputes through both sides obtaining and presenting the relevant evidence.”).

41. Killelea, supra note 10, at 1046.

42. See E*TRADE Sec. LLC v. Deutsche Bank AG, 230 F.R.D. 582, 586 (D. Minn. 2005).

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 54 of 62

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 799

punishment for a wrongful act, and remediation.*? Each of these
purposes attempts to cure the prejudice that resulted to the injured party
as a consequence of the spoliation by its adversary.”

Sanctions for spoliation, and the circumstances under which they
are imposed, vary across jurisdictions.** However, after establishing that
the duty to preserve has been breached, courts traditionally make the
determination as to whether sanctions are warranted based on the three-
part test set forth in Schmid v. Milwaukee Electric Tool Corp.’ In
Schmid, the Third Circuit held that sanctions should be imposed based
on “the degree of fault of the party who altered or destroyed the
evidence; ...the degree of prejudice suffered by the opposing party;
and... whether there is a lesser sanction that will avoid substantial
unfairness to the opposing party.’*’ Additionally, in particularly serious
situations, courts also consider whether the sanctions are likely to deter
future parties from similar conduct.”

Once a court determines that some sort of sanction is warranted for
a party’s destruction of documents,” that court has “broad authority” to
impose a sanction which sufficiently implements the established
underpinnings of the spoliation doctrine.” Courts are afforded this broad
authority in order to enable them to “level[] the evidentiary playing field
and...sanction{] the improper conduct.”*' It has been held that
sanctions ought to be imposed so that the underlying purposes of the
spoliation doctrine are served, while at the same time, crafting the least
drastic sanction available. The imposition of sanctions is reviewed by
higher courts for abuse of discretion, and absent such abuse, sanctions
will be upheld.”

 

43, See West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir, 1999).

44, Patton v. Newmar Corp., 538 N.W.2d 116, 119 (Minn. 1995).

45. Killelea, supra note 10, at 1046.

46. 13 F.3d 76, 79 (3d Cir. 1994).

47, Id.; see also Crist, supra note 29, at 44 (“To determine whether sanctions are warranted,
federal courts generally follow the three part test outlined in Schmid v. Milwaukee Electric Tool
Corp..... ”),

48. Schmid, 13 F.3d at 79; Crist, supra note 29, at 44.

49. See Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 748 (8th Cir. 2003) (noting that a
finding that a sanction is warranted for destruction of documents is contingent upon a finding of
prejudice to the opposite party).

50. Silvestri v. Gen. Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001) (“{A] district court has
broad discretion in choosing an appropriate sanction for spoliation . . . .”); see also FED. R. Civ. P.
37(b)(2) (authorizing court imposed sanctions for violations of discovery orders).

51. Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995).

52. See Hartford Ins. Co. v. Am. Automatic Sprinkler Sys., Inc., 201 F.3d 538, 543-44 (4th
Cir. 2000).

53. Dillon v. Nissan Motor Co., 986 F.2d 263, 267 (8th Cir. 1993).

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 55 of 62

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. Il

800 HOFSTRA LAW REVIEW {Vol. 38:793

While a wide range of sanctions may be—and have—been imposed
by the courts, “(t]he most frequent sanctions for the destruction of
evidence include fines and adverse inference jury instructions.”** Other
common sanctions include dismissal of a claim, issue preclusion, or
summary judgment for the party prejudiced by the destruction of
evidence. While a court is not necessarily required to impose the “least
onerous” sanction available, the sanction that a court chooses to impose
must be the most appropriate under the circumstances of the particular
case and must be necessary in order to redress abuse to the judicial
system caused by the destruction of documents by a party.*”

D. Crafting Sanctions for Spoliation of Evidence

Trial courts have broad discretion in the imposition of sanctions for
spoliation of evidence, and must craft those sanctions in an effort to
redress abuses to the justice system by the party that caused the
documents to be destroyed.*®

As a general rule, the sanctions imposed on a party that destroys
potentially relevant documents are based on a variety of factors,’ and
depend largely on the degree of prejudice resulting to the opposing party
as a consequence of the destroying party’s conduct.” When imposing a
sanction on a party responsible for the destruction of potentially relevant
documents, courts seek to fulfill the purposes of sanctions,’ while at the
same time, selecting the least onerous sanction, balanced against the
“willfuiness of the destructive act and the prejudice suffered by the
victim.”

 

54. Crist, supra note 29, at 43 (footnote omitted); see also Killelea, supra note 10, at 1056.
When an adverse inference instruction is imposed as a sanction against a party, the court “instructs
the jury to presume that destroyed evidence, if produced, would have been adverse to the party that
destroyed it.” /d.

55. Killelea, supra note 10, at 1052; see also FED. R. Ctv. P. 37(b)(2) (listing sanctions
available for the court to impose in the event of a violation of a discovery order).

56. Keefer v. Provident Life & Accident Ins. Co., 238 F.3d 937, 941 (8th Cir. 2000).

57. See Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991) (noting that the power of the
courts to impose sanctions is limited to that necessary to redress conduct “which abuses the judicial
process”).

58. See supra text accompanying notes 42-55.

59. See Killelea, supra note 10, at 1055 (noting that courts typically attempt to balance a
number of factors in determining appropriate sanctions).

60. See Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 748 (8th Cir. 2004) (stating that the
imposition of sanctions against a party for destroying documents is only merited when the other
party is able to demonstrate that they have suffered prejudice as a result of the destruction of
evidentiary materials).

61, Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995),

62. JAMIE S. GORELICK ET AL., DESTRUCTION OF EVIDENCE § 3.16 (Supp. 2005).

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 56 of 62

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 801

In crafting sanctions for spoliation, there is significant attention
paid to the prejudicial effect of the destructive act on the innocent
party.” When a court makes the determination as to which sanction to
impose on a Spoliating party, it must keep in mind that, absent a
sanction, “a spoliating party would obtain an unfair advantage and un-
level playing field when prosecuting or defending its case.”°* Thus, in
crafting sanctions, the desired result of the court should be to place the
prejudiced party back in the position it would have been, absent the
spoliation.©

Sanctions for spoliation are not dependent on a particular state of
mind at the time of the act that destroyed the documents.” That is, the
application of sanctions does not require a finding of bad faith on the
part of the party responsible for destroying the documents at issue in a
particular case.°’ Instead, it is the relationship between the degree of
prejudice suffered by the innocent party and the mindset of the
responsible party when engaging in the destructive acts that is
controlling in the imposition of spoliation sanctions on a party. These
countervailing factors are balanced in order to determine an appropriate
sanction in particular circumstances.

The rationale for this methodology is based on the theory that if a
party is willing to take the risk of getting caught and sanctioned by the
court for destroying relevant documents or other materials, the inference
may be drawn that these destroyed documents are likely to harm that

 

63. Daniel Renwick Hodgman, Comment, A Port in the Storm?: The Problematic and
Shallow Safe Harbor for Electronic Discovery, 101 Nw. U.L. REV. 259, 273 (2007) (“[E]videntiary
sanctions are predominantly compensatory, allowing courts to ‘level the playing field’ when one
party destroys evidence that circumstances suggest would aid the non-spoliating party’s case.”).

64. Id. at 272; see also Trigon Ins. Co. v. United States, 204 F.R.D. 277, 284, 291 (E.D. Va.
2001) (finding that the U.S. government’s failure to preserve certain documents relating to
communication between experts and consultants materially prejudiced the plaintiffs ability to
cross-examine witnesses).

65. Trigon Ins. Co., 204 F.R.D. at 287.

66. See Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 113 (2d Cir. 2002)
(“[D]iscovery sanctions ... may be imposed upon a party that has breached a discovery obligation
not only through bad faith or gross negligence, but also through ordinary negligence.”); see also
Hodgman, supra note 63, at 273 (“[C]ourts generally grant evidentiary sanctions regardless of the
spoliating party’s state of mind; the evidence can be missing due to negligent, intentional or reckless
conduct.”).

67. Although a finding of bad faith on the part of the destructing party is not necessary, “it is
definitely the primary factor to consider in weighing the appropriateness of the instruction.”
Concord Boat Corp. v. Brunswick Corp., No. LR-C-95-781, 1997 U.S. Dist. LEXIS 24068, at *22
(E.D. Ark. Aug. 29, 1997).

68. See Killelea, supra note 10, at 1058 (“[A]s the culpability of the spoliating party decreases
(from intent to innocence), so too does the appeal of the punitive and deterrent purpose underlying
the [sanction].”).

69, Trigon Ins. Co., 204 F.R.D. at 286, 288.

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 57 of 62

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. I1

802 HOFSTRA LAW REVIEW (Vol. 38:793

party’s case.” The balancing of culpability against resultant prejudice in
relation to application of sanctions is especially important in the context
of the adverse inference instruction sanction,’' which is considered to be
the most common sanction for spoliation.” Generally, this particular
sanction will only be imposed on a party as a consequence of a bad faith,
intentional act.” An adverse inference instruction permits the court to
allow the jury to make the inference that the destructive action was
undertaken in order to suppress the truth or purposely keep damaging
evidence out of the hands of an opposing party.”

For example, in Wiginton y, Ellis,” an adverse inference instruction
was imposed against a party based on the trial court’s determination that
the party acted in bad faith in its destruction of relevant documents.”
The trial court determined that

the facts surrounding the destruction of the documents are evidence
that [the party] knew that it had a duty to preserve relevant documents.
Its failure to change its normal document retention policy, knowing
that relevant documents would be destroyed if it did not act to preserve
these documents, is evidence of bad faith.”

 

70. See Charles R. Nesson, Incentives to Spoilate Evidence in Civil Litigation: The Need for
Vigorous Judicial Action, 13 CARDOZO L. REV. 793, 795-96 (1991) (“The risk of being caught
suppressing evidence clearly depends on the particular type of evidence and the particular
circumstances of the case.”); see also Trigon Ins. Co., 204 F.R.D. at 284 (quoting Anderson v. Nat’!
RR. Passenger Corp., 866 F. Supp. 937, 945 (B.D. Va. 1994)).

71. When an adverse inference instruction is given by a judge to the jury, the jury is
permitted, although not required, to assume that the destroyed evidence would have been
unfavorable to the destructing party’s case. E.g., Kronisch v. United States, 150 F.3d 112, 126 (2d
Cir. 1998); see also Crist, supra note 29, at 47 (“In determining whether the [adverse] inference
[instruction] should be awarded, a key consideration is the level of culpability of the party
responsible for the destruction.”).

72. See supra text accompanying note 54.

73. Courts should look to the facts surrounding the destruction of documents to determine if
they support an inference of bad faith. S.C. Johnson & Son, Inc. v. Louisville & Nashville R.R. Co.,
695 F.2d 253, 258-59 (7th Cir. 1982). “Bad faith” destruction of documents means that documents
were destroyed “for the purpose of hiding adverse information.” Mathis v. John Morden Buick, Inc.,
136 F.3d 1153, 1155 (7th Cir. 1998). Additionally, a determination that a party acted in bad faith
depends, in large part, on a breach of the duty to preserve relevant information. See id.

14. See, e.g., Lewy v. Remington Arms Co., 836 F.2d 1104, 1111-12 (8th Cir. 1988) (stating
the general proposition that an adverse inference instruction is appropriate where evidence was
destructed intentionally, indicating fraud or a desire to hide the truth); Gumbs v. Int'l Harvester,
Inc., 718 F.2d 88, 96 (3d Cir. 1983) (the context in which to apply an adverse instruction inference
arises only where the destruction of evidence was intentional and motivated by some sort of
fraudulent intent, and the sanction ought not apply in a context absent some such intent).

75. No. 02 C 6832, 2003 U.S. Dist. LEXIS 19128 (N.D. IM. Oct. 27, 2003).

76. fd. at *21-23.

77. Id. at *23-24,

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 58 of 62

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 803

Thus, it is clear that in imposing sanctions against a party for
spoliation, the court focuses on placing the prejudiced party back in the
evidentiary position it would have been in, but for the opposing party’s
actions.’® However, at the same time, sanctions must be imposed in such
a way to serve the “evidentiary, prophylactic, punitive, and remedial
rationales” underlying spoliation sanctions.”

IH. FROM CUTTING EDGE TO COMMONPLACE: THE RISE IN THE
PREVALENCE OF ELECTRONICALLY STORED INFORMATION AND
ELECTRONIC DISCOVERY

A. From Paper into Thin Air: The Prominent Use of Electronic
Information Systems

The changes that technology has brought to society, especially in
the last half of the twentieth century, cannot be understated. While this
certainly has resulted in numerous benefits to society and increased
efficiency in many areas, many perplexing issues have arisen, especially
those surrounding e-discovery.*° The use of electronic information
systems has created issues in discovery regarding the deletion of
documents stored in such systems, as well as issues surrounding the
questions raised by the information contained in metadata.®

 

78. Skeete v. McKinsey & Co., No. 91 Civ. 8093, 1993 U.S. Dist. LEXIS 9099, at *15
(S.D.N.Y. July 7, 1993) (recognizing that a sanction should serve the function of restoration of the
prejudiced party to the position it would have been in had the spoliation not occurred).
79. Kronisch v. United States, 150 F.3d 112, 126 (2d Cir. 1998).
80. See, e.g., Robert D. Brownstone, Preserve or Perish; Destroy or Drown—eDiscovery
Morphs Into Electronic Information Management, 8 N.C. J.L. & TECH. 1, 3 (2006) (“[O]ver the past
few years, some unique electronic information issues—such as preservation obligations and cost-
shifting-~have increasingly crept into civil litigation.”).
81. See id. at 2; see also THE SEDONA CONFERENCE WORKING GROUP ON ELEC. DOCUMENT
RETENTION & PROD. (WGI), THE SEDONA PRINCIPLES: BEST PRACTICES RECOMMENDATIONS &
PRINCIPLES FOR ADDRESSING ELECTRONIC DOCUMENT PRODUCTION 4 (2d ed. 2007), available at
hitp://www.thesedonaconference.org/content/miscFiles/TSC_PRINCP_2nd_ed_607.pdf [hereinafter
SEDONA PRINCIPLES]. Metadata is defined as:
Data typically stored electronically that describes characteristics of ESI, found in
different places in different forms. Can be supplied by applications, users or the file
system. Metadata can describe how, when and by whom ESI was collected, created,
accessed, modified and how it is formatted. Can be altered intentionally or inadvertently.
Certain metadata can be extracted when native files are processed for litigation. Some
metadata, such as file dates and sizes, can easily be seen by users; other metadata can be
hidden or embedded and unavailable to computer users who are not technically adept.
Metadata is generally not reproduced in full form when a document is printed to paper or
electronic image.

THE SEDONA CONFERENCE WORKING GROUP ON ELEC. DOCUMENT RETENTION & PROD. (WG1)

RFP+ Group, THE SEDONA CONFERENCE GLOSSARY: E-DISCOVERY & DIGITAL INFORMATION

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 59 of 62

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

804 HOFSTRA LAW REVIEW [Vol. 38:793

In recent years, the amount of electronically stored information
(“ESI”) has vastly surpassed the amount of information stored as
tangible paper documents. While estimates of an exact figure vary, with
regard to corporate entities, generally, ninety-three percent of
information is generated in electronic form.”

Consequently, ESI makes up a great deal of the information stored
as potentially relevant evidence in litigation.” Its increasingly significant
role in discovery has made ESI the subject of many discovery disputes
relating to the discovery process.** The combination of the enormous
amount of ESI and today’s “litigious culture,’ which “creates the
likelihood that many corporate activities will eventually be the subject of
litigation,”® creates a great deal of confusion in discovery. Perhaps what
is most perplexing and difficult to reconcile in terms of ESI is the fact
that the capabilities of metadata result in a situation in which files that
are “deleted” from a computer are not actually destroyed, but in fact,
remain stored within an electronic information system.*°

This, in turn, leads to an interesting dilemma for the courts.
Because of the metadata capabilities of ESI, information that is believed
to have been destroyed remains tucked away, hidden on a hard drive in
an electronic storage system, and thus actually remains available.*’
However, when a party fails to produce electronic documents that it has

 

MANAGEMENT 33 (2d ed. 2007), available at http://www.thesedonaconference.org/content/misc
Files/TSCGlossary_12_07 pdf.

82. Kenneth J. Withers, National Workshop for United States Magistrate Judges: Electronic
Discovery (June 12, 2002), available at http://www/kenwithers.com/articles/minneapolis/
index.html; see also SEDONA PRINCIPLES, supra note 81, at 2 (stating that there is “substantially
more electronically stored information than paper documents, and electronically stored information
is created and replicated at much greater rates than paper documents”).

83. It should be noted, as a threshold matter, that ESI is discoverable under the Federal Rules
of Civil Procedure, and the same rules that apply to paper documents apply to ESI. FED. R. Clv., P.
34(a)(1)(A) (stating that electronically stored information is subject to discovery). E.g., Antioch Co.
v. Scrapbook Borders, Inc., 210 F.R.D. 645, 652 (D. Minn. 2002) (stating that Rule 34 applies to
electronic data); Simon Prop. Group L.P. v. mySimon, Inc., 194 F.R.D. 639, 640 (S.D. Ind. 2000)
(stating that computer records, including those that are “deleted,” are discoverable under Rule 34).

84. Nelson & Rosenberg, supra note 19, at 17 (“[M]any corporations are faced with the
Hobson’s choice of either preserving vast quantities of electronic data without any indication that
the data will ever be relevant to litigation or deleting such data while running the risk of potential
spoliation sanctions.”).

85. ld.

86. Andrew Moerke Mason, Note, Throwing Out the (Electronic) Trash: True Deletion
Would Soothe E-Discovery Woes, 7 MINN. J, L. SCI. & TECH. 777, 779 (2006).

87. See id; Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 214 (S.D.N.Y. 2003) (“Finding
a suitable sanction for the destruction of evidence in civil cases has never been easy. Electronic
evidence only complicates matters. As documents are increasingly maintained electronically, it has
become easier to delete or tamper with evidence (both intentionally and inadvertently) and more
difficult for litigants to craft policies that ensure all relevant documents are preserved.”).

http://scholarlycommons.law.hofstra.edu/hlr/vol3 8/iss2/11
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 60 of 62

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 805

a duty to preserve, courts are faced with the challenge of attempting to
“strike a balance between the general duty to preserve discovery and the
impracticality of preserving” various types of electronic data.**

B. Striking a Balance, or Striking Out?: Document Retention Policies
and the Scope of the Duty to Preserve

The scope of the duty to preserve relevant documents as potential
evidence in litigation takes an interesting twist in light of e-discovery.”
Substantial challenges have arisen based on the relationship between the
sheer volume of electronic information system storage capabilities,”
corporate document retention policies,”' and the duty to preserve
relevant evidence when litigation is imminent.”” Consequently, “[c]ourts
have found it increasingly difficult to reconcile the unique nuances of
electronic discovery with the existing federal rules.””?

Thus, trial courts are left with the novel and complicated task of
determining how to apply the duty to preserve evidence in light of these
circumstances brought on by technology.” As an additional difficulty,
courts must often make this decision without a concrete understanding
of electronic information storage.”°

Contemporary plaintiffs are often aware of the massive information
storage abilities of an electronic information storage system, as well as
the capabilities of these systems to retrieve “deleted” data.” As a result,
their adversaries are often burdened with onerous discovery requests.”’

 

88. Nelson & Rosenberg, supra note 19, at 20.

89. See supra Part I.B; see also Nelson & Rosenberg, supra note 19, at 25.

90. See SEDONA PRINCIPLES, supra note 81, at 2-5 (stating that actions to duplicate or back up
a file (in essence, forwarding an e-mail, moving a word processing file) only take seconds and
create enormous amounts of duplicative, yet still discoverable, information that can result in
unmanageable discovery costs and increased chances for spoliation claims).

91. See Nelson & Rosenberg, supra note 19, at 16.

92. Id. at 17.

93. Rena Durrant, Note, Spoliation of Discoverable Electronic Evidence, 38 LOY. L.A. L.
REV. 1803, 1806 (2005).

94. Hodgman, supra note 63, at 275 (“Modern electronic discovery is fundamentally different
in many respects from more traditional, paper-based discovery. Electronic discovery confounds the
traditional frameworks established by both the Civil Rules and discovery sanctions.”).

95, Crist, supra note 29, at 23 (explaining the lack of familiarity among courts and litigants of
the creation, modification, and storage of electronic data, and its consequences on the duty to
preserve and the discovery process as a whole).

96. Deleted data generally remains on a computer hard drive until the space is actually
overwritten, thus rendering it still potentially discoverable. Brian Organ, Discoverability of
Electronic Evidence, 2005 SYRACUSE Sct. & TECH. L. REP. 5, 8.

97, Sasha K. Danna, Note, The Impact of Electronic Discovery on Privilege and the
Applicability of the Electronic Communications Privacy Act, 38 LOY. L.A. L. REV. 1683, 1688-89
(2005) (explaining how “discovery requests seeking electronic data are more likely to be unduly

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 61 of 62

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

806 HOFSTRA LAW REVIEW (Vol. 38:793

The requests, although falling within the bounds set by the FRCP,”* are
burdensome because of the exceedingly high costs that may result from
compliance with the discovery request, as well as the difficulty in
achieving the restoration of “deleted” documents.”

In response to the potential for burdensome document requests,
many corporations adopt document retention policies whereby
“fe]lectronic data is routinely deleted from a business’ ‘active’ computer
system.” Herein, however, creates the problem faced by courts, as
these automated deletion features gave rise to spoliation claims in
instances where some of the information encompassed in an automatic
purging of documents was “relevant,” and thus within the duty to
preserve potential evidence in the face of litigation.'"' The courts, then,
must attempt to strike a balance between the need to sanction parties for
spoliation of evidence, while at the same time, keeping in mind that,
“ijn a world where the very act of deletion is integral to normal
operations, it is unfair to treat the inadvertent or negligent loss of [ESI]
as indicative of intent to destroy evidence and to thereby infer
spoliation.”

Prior to the 2007 amendments to the FRCP, the application of the
duty to preserve by courts in e-discovery conflicts was unclear and
varied across the courts.’ Consequently, it became increasingly

 

burdensome than those seeking paper documents”).

98. FED. R. Civ. P. 26(b)(1) (noting the scope of discovery extends to all documents that are
“reasonably calculated to lead to the discovery of admissible evidence” at trial); FED. R. Crv. P.
34(a)(1\(A) (stating electronically stored information is discoverable).

99. See, e.g., Lisa M. Arent et al., Discovery Preserving, Requesting & Producing Electronic
Information, 19 SANTA CLARA COMPUTER & HIGH TECH. L.J. 131, 148 (2002) (stating that the cost
of reviewing backup tapes for responsive information can run up to tens of thousands of dollars).

100. Nelson & Rosenberg, supra note 19, at 16.

101. See Marilee S. Chan, Note, Paper Piles to Computer Files: A Federal Approach to
Electronic Records Retention and Management, 44 SANTA CLARA L. REV. 805, 809 (2004) (citing
J. Edwin Dietel, Corporate Compliance Series: Designing an Effective Records Retention
Compliance Program, CORPC-RECR § 1:26 (2003)).

102. Thomas Y. Allman, Jnadvertant Spoliation of ESI After the 2006 Amendments: The
Impact of Rule 37(e), 3 FED. CTS. L. REV. 25, 28 (2009).

103. Compare Wiginton v. Ellis, No. 02 C 6832, 2003 U.S. Dist. LEXIS 19128, at *12-18
(N.D. Ill. Oct. 27, 2003) (highlighting a stringent interpretation of a party’s duty to preserve relevant
evidence, where the court held that the defendant had breached its duty to preserve when it did not
act to prevent the automated destruction of e-mail messages and did not perform a search of
electronic data for relevant material before deleting when this evidence was “reasonably likely” to
be requested in discovery, even before the order was received by the party), with Concord Boat
Corp. v. Brunswick Corp., No. LR-C-95-781, 1997 U.S. Dist. LEXIS 24068, at *15-17 (E.D. Ark.
Aug. 29, 1997) (exemplifying a less stringent, technology friendly interpretation of the duty to
preserve). In Concord Boat Corp,, the court held that while a duty to preserve all relevant e-mail
unquestionably exists subsequent to the initiation of a lawsuit, the corporate defendant was under no
such duty to preserve all relevant e-mail messages prior to the initiation of the suit. 1997 U.S. Dist.
LEXIS 24068, at *15-17. To find as much would impose an onerous burden and “be tantamount to

http://scholarlycommons.law.hofstra.edu/hir/vol38/iss2/11
Case 1:19-cv-03837-VSB Document 106-2 Filed 12/20/19 Page 62 of 62

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 807

difficult for parties to predict at what point the duty to preserve was
triggered and the circumstances under which compliance with a
corporate document retention policy may give rise to a claim for
spoliation.'™

C. Light at the End of the Tunnel?: Zubulake’s Attempt at Clarity for
the Federal Courts

A 2003 case out of the Southern District of New York, Zubulake v.
UBS Warburg,'®> has been recognized as being particularly helpful in
providing guidance “as to the extent of a corporate defendant’s
electronic discovery preservation obligations.”!° In Zubulake, the court
held that it would be unreasonable to require a party to preserve “every
shred of paper, every e-mail or electronic document, and every backup
tape,” as this would “cripple” the business practices of corporate
defendants.'°”

Rather, the Zubulake court emphasized that the duty to preserve
turns on the combination of a party’s anticipation of litigation and the
protection of its adversary from destruction of “unique, relevant
evidence that might be useful,” as determined based on a reasonable
calculation of the relevance of documents in a pending action.'”*

The Zubulake decision also offered guidance as to the specific
kinds of documents that must be retained once the duty to preserve is
triggered.'” According to the court, in addition to documents
encompassed under FRCP 34(a),''° “[t]he duty also includes documents
prepared for those individuals [involved in the litigation], to the extent
those documents can be readily identified (e.g., from the ‘to’ field in e-
mails).”''' In addition, the Zubulake court held that “information that is
relevant to the claims or defenses of any party, or which is ‘relevant to

 

holding that [a] corporation must preserve all e-mail.” Jd.

104. Nelson & Rosenberg, supra note 19, at 25 (noting that the imposition of spoliation
sanctions is “fact-specific,” and that few courts had “attempted to promulgate broadly applicable
standards to guide corporations regarding the specific nature of their responsibilities to preserve
[ESI], due to the impracticalities of preserving all electronic data with even a slim possibility of
relevance’).

105. 220 F.R.D. 212, 215 (S.D.N.Y. 2003) (discussing an employment discrimination dispute
in which several employees deleted e-mail messages despite instructions to keep them, and
corporate counsel failed to take steps to preserve the tapes until they were expressly requested in
one of plaintiff's discovery requests).

106. Nelson & Rosenberg, supra note 19, at 25.

107. 220 F.R.D. at 217.

108. Id.

109. fd. at 218.

110. Jd.

{li. Id.

Published by Scholarly Commons at Hofstra Law, 2009
